UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32455 Far East Energy Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0459590 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 363 N. Sam Houston Parkway East, Suite 380, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (832) 598-0470 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered under 12(g) of the Exchange Act: Common stock (par value $0.001 per share) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £ No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes SNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer £ Accelerated filer SNon-accelerated filer £Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £ No R The aggregate market value of the voting common stock, par value $0.001 per share, held by non-affiliates of -the registrant was approximately $109,507,000 as of June 30, 2011 (based on $0.32 per share, the last price of the common stock as reported on the OTC Bulletin Board on such date). For purposes of the foregoing calculation only, all directors, executive officers and 10% beneficial owners have been deemed affiliates. The number of shares of common stock, par value $0.001 per share, outstanding as of March 2, 2012 was 344,632,223. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s proxy statement for the 2011 annual meeting of stockholders are incorporated by reference into Part III of this Form 10-K. FAR EAST ENERGY CORPORATION TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 32 Item 2. Properties 32 Item 3. Legal Proceedings 35 Item 4 Mine Safety Disclosure 35 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 36 Item 6. Selected Financial Data 39 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 40 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 50 Item 8. Financial Statements and Supplementary Data 51 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 81 Item 9A. Controls and Procedures 81 Item 9B. Other Information 81 PART III Item 10. Directors, Executive Officers and Corporate Governance 82 Item 11. Executive Compensation 86 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules SIGNATURES i Table of Contents PART I ITEM 1. BUSINESS General We were incorporated in Nevada on February 4, 2000. In January 2002, we renamed our company Far East Energy Corporation and changed our focus to exploring, developing, producing and selling coalbed methane gas ("CBM"). Throughout this Annual Report on Form 10-K, the terms "Far East Energy," "Far East," "we," "the Company," "us," "our" and "our company" refer to Far East Energy Corporation and its subsidiaries.References to FEEB refer to Far East Energy (Bermuda), Ltd., our principal operating subsidiary.References to "China" and "PRC" are references to the People's Republic of China.Throughout this Annual Report on Form 10-K, we use the term “our Chinese partner company” when referring to CUCBM, CNPC/PetroChina, as applicable.Today, the operations of our company and its subsidiaries concentrate on CBM exploration and development in the Shanxi Province in northern China and Yunnan Province in southern China. Our goal is to become a recognized leader in CBM property acquisition, exploration, development and production in China. Our principal headquarters office is located at 363 North Sam Houston Parkway East, Suite 380, Houston, Texas 77060. Our main office in China is located in Beijing with a satellite office in Taiyuan City. Far East Energy believes that good environmental, social, health and safety performance is an integral part of our business success.Our commitment to these principles is demonstrated by the fact that we have had no lost-time accidents in over six years and no major environmental incidents.We conduct our business with respect and care for our employees, contractors, communities, and the environments in which we operate.Our vision is zero harm to people and the environment while creating value for our shareholders as well as for China, including the regions and communities within which we operate.We have a commitment to be a good corporate citizen of China, striving to emphasize and utilize very high levels of Chinese personnel, services, and equipment; and we have achieved very high percentages of Chinese content in each category. Prior to December 31, 2011, we were classified as a development stage company and our activities were principally limited to drilling, testing and completion of exploratory and pilot development CBM wells and organizational activities.As of December 31, 2011, the Company received its first independent, third party reserve report providing a determination of the Company’s proved, probable and possible reserves and thus emerged from development stage status as a result of the amount of proved reserves estimated in the reserve report and the fact that we have started generating revenues. We are a party to three production sharing contracts ("PSCs") which cover the 485,000 acre (1,962.7 km2) Shouyang Block in Shanxi Province (the "Shouyang PSC"), the 573,000 acre (2,318.8 km2.) Qinnan Block also in Shanxi Province (the "Qinnan PSC"), and the Enhong and Laochang area, which totals 265,000 acres (1,072.4 km2), in Yunnan Province (the "Yunnan PSC").On November 15, 2011, and December 30, 2011, Modification Agreements amending the Shouyang and Yunnan PSCs, respectively, were executed between China United Coalbed Methane Corporation, Ltd. ("CUCBM") and FEEB, which are pending Chinese government approval.Among other provisions, these modification agreements, extend the exploration periods of the PSCs to at least June 30, 2013 and reduce the acreage covered by the Shouyang PSC to 409,282 acres (1,656.306 km2) and covered by the Yunnan PSC to 119,338 acres (482.943 km2). On June 12, 2010, CUCBM and Shanxi Province Guoxin Energy Development Group Limited ("SPG") executed the Shouyang Project Coalbed Methane Purchase and Sales Contract (the "Gas Sales Agreement"), to which we are an express beneficiary, to sell CBM produced in the CBM field (the "Shouyang Field") governed by the Shouyang PSC. Pursuant to the Gas Sales Agreement, SPG is initially required to purchase up to 300,000 cubic meters (10,584,000 cubic feet) per day of CBM (the "Daily Volume Limit") produced at the Shouyang Field on a take-or-pay basis, with the purchase of any quantities above such amount to be negotiated pursuant to a separate agreement.The term of the Gas Sales Agreement is 20 years.The gross gas production for 2011 was approximately 268 million cubic feet.See "Shouyang PSC" below. 1 Table of Contents On November 28, 2011, FEEB entered into a Facility Agreement, as borrower, with Standard Chartered Bank (“SCB”), as lender, and the Company, as guarantor (the “Facility Agreement”).The Facility Agreement provides for a $25 million credit facility to be used for project costs with respect to the Shouyang Area, finance costs and other general corporate purposes approved by SCB.It has an initial 9-month term maturing August 28, 2012, which may be extended by three (3) months upon satisfaction of certain other conditions.Loans under the Facility Agreement may be made in such amounts as may be specified from time to time in one or more utilisation requests according to an agreed expenditure schedule. Loans under the Facility Agreement will bear interest at LIBOR plus an applicable margin rate of 9.5% during the initial period and 10.0% thereafter, and mandatory costs, if any, to compensate SCB for certain Hong Kong regulatory compliance costs.In connection with and as security for the Facility Agreement, FEEB and/or the Company entered into certain other ancillary agreements dated November 28, 2011, including a Share Pledge Agreement, an Account Charge Agreement, an Assignment of Shareholder Loans and a Subordination Agreement (the “Ancillary Agreements”).Under the Ancillary Agreements, the Company pledged its shares in FEEB and granted a security interest in certain intercompany debt to SCB, and FEEB granted a security interest in certain bank accounts to SCB. Pursuant to the terms of the Facility Agreement, in the event we fail to receive approval from the Ministry of Commerce of the People's Republic of China ("MofCom") of the 2011 Shouyang PSC Modification Agreement (defined below), we may not be able to draw down the full amount of available funds otherwise available under the Facility Agreement.The failure to receive such notice on or before May 31, 2012 will constitute an event of default under the Facility Agreement. Upon notice of an event of default under the Facility Agreement, SCB would have the right to accelerate all amounts outstanding under the Facility Agreement. Although FEEB has not formally accepted the change, China National Petroleum Company ("CNPC") purports to have the right to replace CUCBM as our Chinese partner company in the Qinnan PSC. The exploration period of the Qinnan PSC in Shanxi Province expired on June 30, 2009, and we cannot continue our exploration activities in the Qinnan Block without an extension or a new PSC.We are continuing to pursue an extension of the exploration period of the Qinnan PSC, but we cannot be optimistic at this time. See "Our Holdings in the Shanxi Province of the People’s Republic of China – Qinnan PSC" below for further discussion of our efforts to secure an extension of the exploration period for the Qinnan PSC. Our Website Our website can be found at www.fareastenergy.com. Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports filed with or furnished to the U.S. Securities and Exchange Commission ("SEC"), pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 ("Exchange Act"), can be accessed free of charge by linking directly from our website under the "Investor Relations - SEC Filings" caption to the SEC's Edgar Database. These filings will be available as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. Information contained on our website is not part of this report. Coalbed Methane Gas and Attributes of Coalbed Methane Resources Coalbed methane gas is a type of natural gas found in coal seams of various types of coal. As coal is formed, large quantities of natural gas are generated and adsorbed on the internal surface area of the coal.CBM exploration and production involves drilling into a known coal deposit and extracting the natural gas that is contained in the coal. A coal seam is often saturated with water, with methane gas being held in the coal by water pressure. To produce CBM from coalbeds, water must first be pumped from the seam in order to reduce the water pressure that holds the gas in the seam. This process is called dewatering. When the water pressure is reduced, the gas adsorbed on the coal is released and diffuses through the fractures, or cleats, contained in the coal seam. Gas flows to the wellbore through the cleat system as well as any of the other cracks, crevices and fractures found in the coalbed. Dewatering volumes decrease as peak CBM production is reached. The productivity potential of a well depends on many reservoir and geological characteristics, including permeability, thickness and depth of the coalbed, the coal ranking of the coalbed, gas content and other factors. We consider these factors, as well as isotherm tests conducted on core samples, the amount of dewatering required of a well and a number of other factors, when choosing where to develop any coalbed methane present in our CBM acreage. 2 Table of Contents Permeability.Coalbed methane gas production requires that the coal have sufficient permeability.Permeability is the ability of a substance to allow another substance to pass through it.In the case of our CBM properties, permeability is the ability of the coal to allow water and/or gas to pass through it.Permeability in coal is primarily created by naturally occurring fractures, which are commonly referred to as cleats.Permeability is largely based upon how many cleats the coal has and how close they are to each other. The more cleats the coal has, the better the coal's permeability and the greater opportunity to retrieve the adsorbed CBM.Tectonic fracturing can also contribute greatly to permeability. Reservoirs with high permeability have a higher propensity for strong gas production than less permeable reservoirs.The same permeability that can contribute to strong gas production also initially allows more water to flow through the coal.Thus, coal seams with higher permeability often take significantly longer time to dewater than lower permeability coal seams.Once sufficient water is produced, higher permeability normally allows wells to maintain higher production rates for longer periods and enables higher gas recoveries with fewer wells. Thickness.The thickness of the coal seam is crucial to CBM production. A coal seam with otherwise unacceptably low permeability could produce commercial quantities of gas if the coal seam has sufficient thickness. In this case, the gas would flow out slowly, but because the coal seam is thick, more of the gas would be produced since there is a large area from which to collect the CBM. Depth.The depth of the coal seam is also a significant factor in the productivity potential of a well. Where the coal, and thus the methane gas, lies at shallow depths, wells are generally easier to drill and less expensive to complete. With greater depth, increased pressure closes cleats in the coal, which reduces permeability and the ability of the CBM to move through and out of the coal. On the other hand, if a coal seam is not buried deep enough, there may not have been sufficient water pressure to hold the gas in place and through geologic time the gas may have escaped from the coal. Coal Ranking.Methane gas is contained in all ranks of coal.Most CBM is contained in the highest rank coal, which is called anthracite. Unfortunately, anthracite has very low permeability. Semi-anthracite coal typically has lower quantities of CBM than anthracite coal, but may contain significant cleats as well, making it more permeable. The coalbeds found in our Shanxi Province project are semi-anthracite coal that have a favorable cleat structure, which has a favorable impact on permeability. The next lesser coal rank is bituminous coal that contains less CBM per ton than the anthracite and semi-anthracite coal but usually has a good cleat structure, allowing for better permeability. The coalbeds found in our Enhong–Laochang project, which are located in the Yunnan Province, have bituminous and semi-anthracite coal. Dewatering.Water must be removed from the coal seams to decrease reservoir pressure and release the gas to produce methane gas from coalbeds. After the detachment of gas molecules from the coal surface, or desorption, occurs, the gas diffuses through the coalbed's cleats and fractures toward the wellbore. Substantial dewatering of the coalbed is required initially. Water production declines as methane gas production increases. Dewatering of a well may generally range in length from a few weeks to as many as three years or more depending on the attributes of the coal seam. Coalbed Methane in the People's Republic of China China is the world's largest coal producing country and has substantial CBM resources located within its coalfields. Because most of China's CBM is found at shallow depths, it is easier to drill and complete CBM wells than the deeper wells that are generally required for other forms of natural resource exploration. China's mining operations release approximately 18 billion cubic meters of methane gas into the environment each year because much of the country's CBM resources remain undeveloped. This results in serious pollution and wastes CBM, which could be recovered prior to mining. Our business strategy is to acquire, explore, develop, produce and sell CBM in China. China is currently the world's second largest user of petroleum and one of the largest importers of oil and, to a lesser extent, gas, in the world. China's energy needs have grown rapidly in the past 20 years, fueled in part by the tremendous economic growth during that period. The growth in demand for energy in China is projected to outpace the rest of the world 3 Table of Contents over the next decade. As a result of China's increasing energy needs, the Chinese government has, in recent years, focused great attention on the development of energy sources, including CBM.To increase CBM production, the State Council, the chief administrative body of the PRC, created CUCBM in 1996. The State Council granted CUCBM rights to contract with foreign corporations for the exploration, development and production of CBM in China.In mid 2008, one of the major stakeholders of CUCBM, CNPC, expressed a desire to contract directly with foreign corporations to work on CBM projects instead of working through CUCBM.The Chinese government has provided incentives to stimulate the development of CBM, including enacting Chinese government subsidy of 0.2 RMB per cubic meter and Shanxi provincial subsidy of 0.05 RMB per cubic meter, exempting CBM development from import duties and import-related duties (Encouraged and Restricted B of the Guidance Catalog of Industries for Foreign Investments, specific measures executed in accordance with No. 1602 Document issued by the State Administration of Customs in 1997) and reducing value-added tax ("VAT") for CBM projects with foreign companies to 0% compared to 13%VAT for conventional gas companies (Interim Regulations of the People's Republic of China on Value Added Tax (November 10, 2008, Article 2)).For more information on the laws, regulations and regulatory bodies that affect our business, see "Regulations Impacting Our Business" below.Wei Pengyuan, Deputy Director General of the Coal Division of China’s National Energy Administration (NEA), recently stated that China plans to raise the subsidy to 0.4 to 0.5 RMB per cubic meter (or $1.78 to $2.22per Mcf based on the December 31, 2011 exchange rate). Drilling and Hydraulic Fracturing Technologies Vertical, deviated and horizontal drilling technologies have each yielded successful results in CBM applications. We are currently leveraging all three technologies in our CBM production in China. Which of these drilling technologies or combination thereof will yield optimal results as we explore and develop our blocks is not yet clear. Vertical wells are the cheapest and most straightforward wells to drill and complete, but each well requires a dedicated surface location. A horizontal well potentially allows a wellbore to be in contact with hundreds or thousands of feet of coal because the drill bit is redirected from a downward angle to a horizontal plane and tracks along the same plane as the coalbed, thereby exposing more coal to the wellbore.This greater exposure of the coalface achieved by horizontal drilling generally allows for greater CBM production on a per well daily basis than can be achieved with conventional vertical drilling and completion techniques. Although horizontal wells are more costly and technically challenging than vertical and deviated wells because of wellbore instability and pumping difficulties, they offer greater potential in reduced surface facilities and increased production rates.Deviated wells are used to access downhole locations that are not accessible with a vertical wellbore.Deviated wells are slightly more expensive and complicated to drill and complete than vertical wells.However, they are drilled from an existing well pad and location.Utilizing an existing well location allows more than one well to be drilled from the same pad, consequently reducing land and pad construction costs, as well as reducing environmental impact.Beginning the second half of 2008, we applied the deviated drilling technology and have drilled with success in our Shouyang Block. Hydraulic fracturing technology has been utilized in CBM exploration and development for many years.The technique fractures a formation by pumping fluid, in our case water or water with a viscosifying agent, into the formation at a high enough pressure to open the formation to allow a proppant, such as sand, to be pumped into the formation.This act of opening the formation and pumping in a propping agent allows better communication between the wellbore and the formation.This is often necessary in formations where permeability around the wellbore is found to be reduced after drilling, thus lessening the ability of formation fluids to enter the wellbore and be produced.Even though our current hydraulic fracturing operations have generally improved our gas and water production and lowered the field pressure, Far East is continually seeking the best combination of fracturing fluids and propping agents to provide the best completions for our wells. Acreage in the People's Republic of China In connection with the modification agreement (the “2011 Shouyang PSC Modification Agreement”), dated November 15, 2011, for Production Sharing Contract for the Exploitation of Coalbed Methane Resources for the Shouyang Area in Shanxi Province, Qinshui Basin, The People’s Republic of China, we have agreed to relinquish 75,736 acres (306.494 km2) of the Shouyang PSC contract area.The following table summarizes the acreage subject to our PSCs in China as of December 31, 2011, as well as the net acreage that will remain available for exploration and production under the PSCs pursuant to our respective participating interest share assuming the 2011 4 Table of Contents Shouyang PSC Modification Agreement and the modification agreement (the “2011 Yunnan PSC Modification Agreement”), dated December 30, 2011, for Production Sharing Contract for Exploitation of Coalbed Methane Resources in Enhong and Laochang Area, Yunnan Province, The People’s Republic of China, are approved by the MofCom: Acreage Net Gross (1) Far East (2) Chinese Partner Company China: Shouyang Block, Shanxi Province Area A - All other areas Qinnan Block, Shanxi Province (3) 401,100 - 573,000 171,900 - 0 Laochang Area, Yunnan Province (1) Acreage if the PSC amendments for Shouyang and Yunnan receive necessary governmental approvals. (2) The Chinese partner company has elected to participate at a 30% participating interest share in the 2011 Shouyang PSC Modification Agreement and 40% participating interest share in the 2011 Yunnan PSC Modification Agreement (defined below). (3) Currently, the exploration period has technically expired, and we are pursuing claims that the period has been extended due to force majeure, in accordance with the terms of the PSC.Thus, no modification agreement has been signed with respect to the Qinnan PSC and the Chinese partner company has not elected any participating interest share, however, it is entitled to up to 30%. As with any energy exploration and production company, we continuously review our acreage holdings in order to optimize those holdings.We may, from time to time and as circumstances dictate, decide to relinquish all or part of any of our blocks that we deem non-prospective or sub-optimal in order to optimize our acreage holdings and/or preserve cash resources. Drilling Activity The following table sets forth our drilling activities for the years ended December 31, 2011, 2010 and 2009: Total Wells Drilled and Reached Total Depth(1) Area Shouyang Block 35 26 5 Qinnan Block - - 1 Yunnan Block - - - 35 26 6 The Chinese partner companies may choose to participate when the development period begins. Not included in the number of completed wells in 2010 were seven wells which were spudded in late 2010. As of the end of January, there are 66 wells dewatering in the Shouyang Block and producing gas. Additionally, as of that date, one well has been abandoned in the Shouyang Block, and no dry holes have been drilled. 5 Table of Contents Our Holdings in the Shanxi Province of the People's Republic of China Overview.In June 2003, we entered into two amendments to certain farmout agreements and assignment agreements with Phillips China, Inc., a subsidiary of ConocoPhillips ("Phillips"), pursuant to which we acquired a 40% net undivided interest from Phillips in the Shouyang and Qinnan PSCs between Phillips and CUCBM for Shanxi Province . The assignment agreements and related amendments to the farmout agreements substituted us for Phillips as the principal party and operator for the projects under the PSCs. These agreements were approved by CUCBM on March 15, 2004, and ratified by the MofCom on March 22, 2004.The term of each of the Shouyang and Qinnan PSC consists of an exploration period, a development period and a production period.The exploration period is divided into three phases called Phase I, Phase II, and Phase III.Pursuant to the farmout agreements with Phillips, Phillips retained a participation interest of 30% with a right to convert such interest to an overriding royalty interest.Upon our election to enter Phase III of the exploration periods in the Shouyang PSCs in June of 2006, Phillips elected to convey its remaining 30% participating interest to us and to receive an overriding royalty interest of 5% of production from our participating interest, not to exceed 3.5% of the total participating interest. We have negotiated and signed multiple amendments with our Chinese partner to extend the exploration period under the Shouyang and Qinnan PSC.Far East signed the 2011 Shouyang PSC Modification Agreement with CUCBM on November 15, 2011, and it was subsequently filed with MofCom and we are currently awaiting approval.If we receive the final governmental approvals, the 2011 Shouyang PSC Modification Agreement will become effective and the exploration period will be officially extended to at least June 30, 2013. The 2011 Shouyang PSC Modification Agreement provides for the relinquishment of 75,736.31 acres (306.494 km2) from the Shouyang contract area. Of that relinquished acreage of 306.494 km2 (75,736.31 acres), approximately 104 km2 is either “no coal” or extremely thin coal insofar as the No. 15 seam is concerned. Approximately 40 km2 of additional area contiguous to that “no coal/thin coal” zone is considered “marginal” insofar as CBM potential in the No. 15 coal seam is concerned. Additionally,35.1 km2 out of the 306.494 km2 relinquished is part of an area of 99.76 km2 (24,651.23 acres) of preliminarily approved “Chinese reserves” area. FEEB relinquished 35.1 km2 of this 99.76 km2 pending reserves area to CUCBM in return for CUCBM agreeing not to exercise their option to participate for 30% in the remaining 64.66 km2 (15,978 acres). Contained within that 64.66 km2 in which we now have a 100% interest, subject only to ConocoPhillips’ ORRI, is the entirety of our current 1H Pilot Area including all producing wells currently tied into our gathering system and producing gas into the SPG pipeline under the Gas Sales Agreement. The 64.66 km2 also contains the planned extension of our 1H Pilot Area pattern which is planned to expand in a south and southwesterly direction. In 2009, while we were negotiating the previous extension of the Shouyang PSC, we endeavored to seek a similar extension for the Qinnan PSC.However, we were informed by CUCBM that their interest under the Qinnan PSC was to be transferred to China National Petroleum Corporation or its subsidiary PetroChina Company Limited ("PetroChina").In the course of discussions with PetroChina, we were requested to sign an agreement whereby FEEB agreed to the transfer of CUCBM’s interest to PetroChina through CNPC.In negotiations with CUCBM and PetroChina related to this request, we have endeavored to negotiate an assignment agreement that would reflect the transfer of interest to CNPC while CNPC and/or PetroChina would acknowledge delays that were incurred by virtue of FEEB not having, for an extended period of time, an official Chinese partner that had the capacity or authority under the Qinnan PSC to work with us.Because of the inability to hold a formal Joint Management Committee ("JMC") meeting or to have the effective involvement of our Chinese partner, we believe that our efforts to continue CBM Operations in the Qinnan block have been materially hindered.Technically, the exploration period under the Qinnan PSC expired on June 30, 2009; however, we have maintained the position that the doctrine of force majeure under the Qinnan PSC entitled us to an extension.We continue to discuss this situation with CUCBM and PetroChina, and as recently as January 2012 have submitted a notice of force majeure in accordance with the Qinnan PSC. During the exploration period, Far East, as operator, must complete at least the minimum work program and seek commercial deposits of CBM that can be developed in commercially paying quantities.Under the original PSCs, operators were required to prepare pilot development work programs for CBM discoveries that they deemed worthy of further appraisal (a "CBM Field"), seeking to obtain adequate data and information to enable the parties to agree upon the commerciality of a particular discovery. After the approval and implementation of a pilot test program in the CBM Field, the parties to the PSC were to jointly determine whether the field can be commercially 6 Table of Contents developed.Under the 2011 Shouyang PSC Modification Agreement, the concept of pilot development work programs has been replaced by a requirement for pilot testing to obtain information necessary to prepare an application for overall development program ("ODP") for a particular CBM Field.The preparation of an ODP application will require adequate reserves certified in accordance with PRC law, as well as technical, commercial, environmental, health and safety plans demonstrating how the CBM Field will be developed for the exploitation of CBM reserves located therein.Currently, Far East and CUCBM are in the process of jointly preparing an ODP application for a CBM Field in the northern part of the Shouyang block, comprising an area of 99.76 km2 or 24,651.23 acres (the "SY ODP Area"). Under the 2011 Shouyang PSC Modification Agreement, following expiration of the extended exploration period, we may elect to continue the process of trying to move CBM Fields into the ODP process and the development period for any areas that are in the final stages of the reserve certification process for submission of an ODP application for governmental approval.Any acreage that is not at or past the stage of submittal of a reserves report to CUCBM that reasonably meets the criteria for approval of reserves under PRC law will be relinquished. The development period as to any CBM Field in the Shanxi Province will begin after the approval of theODP for any such CBM Field. In connection with the 2011 Shouyang PSC Modification Agreement, CUCBM has agreed to waive its right to any participating interest share in approximately 64.66 km2 or 15,977.833 acres of the Shouyang ODP Area and it has elected to currently exercise its option to receive a 30% participating interest in any other CBM Field that is developed in the Shouyang contract area.Thus, Far East will be entitled to a 100% participating interest share in the entirety of its 1H Pilot Area (subject to ConocoPhillips’ ORRI) . The production period as to any CBM Field in the Shanxi Province project will begin after the date of commencement of commercial production of that CBM Field, which should occur upon the completion of the ODP for such CBM Field. Any CBM produced and marketed prior to the approval of an ODP is deemed to occur during the development period, and production is to be distributed in accordance with the parties participating interests in such CBM Field.Provided the Company remains in compliance with the requirements under the PSCs, the Shouyang and Qinnan PSC allow production to continue on a CBM Field until the earlier of the end of the useful life of the field or June 30, 2032, unless extended or otherwise amended. We have fulfilled our previous obligations under the exploration period of the original Shouyang and Qinnan PSCs.As discussed above, we have suspended CBM Operations in Qinnan pending resolution and completion of the transfer of CUCBM's interest in the Qinnan PSC to PetroChina, however, there are no outstanding work obligations for the expired exploration period in Qinnan.We have completed the minimum work obligations under the Shouyang PSC.If approved by the MofCom, the 2011 Shouyang PSC Modification Agreement would require Far East to drill as many as 38 additional wells, spending at least $15.8 million (100,000,000 RMB). Chinese Party to the PSCs.CUCBM has been our partner in both the Shouyang and Qinnan PSCs.CUCBM was a joint venture of China National Coal Group Corp. and CNPC.In 2009, we understand that CNPC withdrew from the joint venture and CNPC indicated that PetroChina would replace CUCBM as our Chinese partner company for the Qinnan PSC.The exploration period of the Qinnan PSC in Shanxi Province expired on June 30, 2009, and we cannot continue our exploration activities in the Qinnan Block without an extension or a new PSC.We are continuing to pursue an extension of the exploration period of the Qinnan PSC, but we cannot be optimistic at this time. In January 2011, we received a formal notice from CNPC that it has purportedly received all Chinese approvals with respect to the transfer and we were requested to execute a modification agreement to confirm PetroChina as our Chinese partner company for the Qinnan PSC, as a direct assignee from CNPC.In negotiations with CUCBM and PetroChina related to this request, we have endeavored to negotiate an assignment agreement that would reflect the transfer of interest to CNPC and then to PetroChina, while CNPC and or PetroChina would acknowledge delays that were incurred by virtue of FEEB not having, for an extended period of time, an official Chinese partner that had the capacity or authority under the Qinnan PSC to work with us.Due to the inability to hold a formal Joint Management Committee ("JMC") meeting or to have the effective involvement of our Chinese partner, we believe that our efforts to continue CBM Operations in the Qinnan block have been materially hindered.Technically, the exploration period under the Qinnan PSC expired on June 30, 2009; however, we have maintained the position that the doctrine of force majeure provided for in the Qinnan PSC entitled us to an extension.We continue to discuss this situation with CUCBM and PetroChina, and as recently as January 2012 have submitted a notice of force majeure in accordance with the Qinnan PSC. 7 Table of Contents Shouyang PSC.During the fourth quarter of 2011, CUCBM and Far East agreed on the 2011 Shouyang PSC Modification Agreement, which was submitted to the MofCom for approval. On June 12, 2010, CUCBM and SPG executed the Gas Sales Agreement through which CBM produced at the Shouyang Field is sold.Pursuant to the Gas Sales Agreement, SPG is initially required to purchase up to the Daily Volume Limit, which is 300,000 cubic meters (10,584,000 cubic feet) per day, of CBM produced at the Shouyang Field on a take-or-pay basis, with the purchase of any quantities above such amount to be negotiated pursuant to a separate agreement.At the request of FEEB and CUCBM to provide competitive pricing options for offtake of CBM production in excess of the Daily Volume Limit with assured offtake capacity, the Gas Sales Agreement obligates SPG to commit to having demand capacity to accept at least 1 million cubic meters (approximately 35 million cubic feet) per day from the Shouyang Field by 2015 but does not obligate FEEB or CUCBM to sell gas in excess of the Daily Volume Limit. The term of the Gas Sales Agreement is 20 years.FEEB and CUCBM sought to have the 300,000 cubic meter (10,584,000 cubic feet) per day Daily Volume Limit included in the Gas Sales Agreement, rather than committing to supply up to the entire capacity of the pipeline (approximately 40 million cubic feet per day), because they desired to preserve the opportunity to negotiate a new contract for gas volumes above 10,584,000 cubic feet in the belief that a competing pipeline company, Shanxi International Energy Company ("Shanxi International"), was considering building to the initial 1H Pilot Area. The second pipeline would potentially provide an additional 50 million cubic feet per day of offtake infrastructure as well as provide price competition.As of December 31, 2011, the second pipeline was completed in our area, and appears to be nearing completion to Changzhi and Taiyuan, but is not yet commissioned.The pipeline laid purportedly has a capacity of 50 million cubic feet per day. The in-field gathering system and compression equipment in our initial 1H Pilot Area were connected to SPG's gas pipeline in early January 2011.After completion of that process, low level gas flow commenced in January with initial testing of the gathering system in January.After initial commissioning, gas sales were temporarily interrupted while SPG completed testing and commissioning of certain equipment related to our first stage compressor sites as well as installation of gas sales meters.That work was completed and formal gas flow and sales re-commenced in mid-March 2011. In September 2011, SPG completed the construction of additional gathering lines in the 1H Pilot Area. Currently, we have 53 wells connected to the newly laid gathering lines.The gross gas production for 2011 was approximately 268 million cubic feet.Gross sales volumes for 2011 were 158 million cubic feet.We believe that the sales volume will continue to increase as gas from additional wells is sold through the gathering system in the coming months. Under Chinese law and practice, foreign-owned and controlled entities can only sell gas through a licensed, local entity, such as CUCBM.Therefore, concurrently with the execution of the Gas Sales Agreement, FEEB, which is the operator of the Shouyang Field, and CUCBM entered into a letter agreement (the "Acceptance Letter") under whichFEEB acknowledged that sales by CUCBM under the Gas Sales Agreement would constitute the joint marketing and sales of CBM from the Shouyang Field for purposes of the Shouyang PSC.The Acceptance Letter further confirmed that FEEB accepted the terms of the Gas Sales Agreement, which named the parties to the Shouyang PSC, including FEEB, as express beneficiaries. On June 12, 2010, FEEB and CUCBM also entered into a letter agreement (the "Letter Agreement") in which they agreed that they would share any value added tax refunds and government subsidies related to gas sales from the Shouyang Field in accordance with their pro rata entitlement to CBM under the PSC. In the Letter Agreement, the parties also acknowledged that the funds received under the Gas Sales Agreement would be allocated in accordance with the Shouyang PSC, which includes an express allocation of funds in accordance with the parties’ working interest therein, subject to certain provisions providing for accelerated recovery of operational, exploration and development expenses prior to the distribution of all surplus CBM. 8 Table of Contents The price to be paid by SPG, excluding the effect of any applicable rebates or subsidies, for CBM under the Gas Sales Agreement was 1.20 RMB per cubic meter (including tax) until June 12, 2011 and thereafter the price is subject to change based on the parties' agreement in accordance with market economic principles.If the parties are unable to agree on new pricing, the then-current price shall apply to all gas sales.As we have not yet agreed upon a revised price for CBM sales, the 1.20 RMB per cubic meter price continues to apply at this time.Additionally, enacted Chinese government and Shanxi provincial subsidies equal 0.20 RMB and 0.05 RMB per cubic meter, respectively, for a total of 0.25 RMB per cubic meter.Thus, the price received by CUCBM and FEEB, including subsidies for gas sales that will be allocated between CUCBM and FEEB as agreed under the Letter Agreement, should be approximately 1.45 RMB per cubic meter. This equates to approximately $6.45 per Mcf at exchange rates as of December 31, 2011. In July of 2011, the Chinese news service Xinhua News Agency advised that the PRC’s CBM subsidy could be increased as much as 0.2 RMB per cubic meter (or $0.89 per Mcf based on the December 31, 2011 exchange rate). Wei Pengyuan, Deputy Director General of the Coal Division of China’s National Energy Administration (NEA), recently stated that China plans to raise the subsidy to 0.4 to 0.5 RMB per cubic meter (or$1.78 to $2.22 per Mcf based on the December 31, 2011 exchange rate).If implemented, this level of subsidy increase would take our current sales price of $6.45 up to $7.34 to $7.78 per Mcf (inclusive of taxes).The Gas Sales Agreement also provides for price adjustments in accordance with changes to the published Chinese national natural gas price and annual price adjustments based on the parties’ mutual agreement. If the parties do not agree on a new price, the then-current price shall continue in effect and either party may seek to resolve any pricing dispute pursuant to arbitration.SPG is obligated to pay for all CBM monthly in advance, based on anticipated deliveries for the coming month. The Gas Sales Agreement does not have any minimum delivery obligations, but it does require that all CBM produced at the Shouyang Field up to 300,000 cubic meters (10,584,000 cubic feet) per day be sold to SPG and production in excess of that level shall be subject to further agreement.The parties agreed to use reasonable efforts to provide a stable supply of gas and to provide the same amount of CBM during the summer and the winter.This is relevant for FEEB because typically gas demand is significantly higher in the winter than the summer, so the Gas Sales Agreement is structured to provide for even demand levels and delivery requirements, without setting any minimum requirements or ‘deliver or pay’ obligations on the seller.Each party is to notify the other at least 30 days before it is able to deliver or receive gas.In order to deliver our gas, we needed to install an in-field gathering system as well as a field compression facility to increase the gas pressure to the pressure required for delivery.This was completed in late December 2010.Once the initial gas delivery and acceptance date is set, if one party fails to deliver or receive gas on such date, then it shall pay the other party 5% of the value of CBM comprising such shortfall.After initial CBM deliveries commence, if either party fails to deliver gas or receive gas as nominated for the month, and it fails to notify the other party that it will not deliver or receive such quantity of gas, then the non-performing party will pay the other party a penalty based upon 10% of the value of 80% of the portion of gas not delivered or received, as applicable. During the initial 180 days following the first delivery of CBM under the Gas Sales Agreement (the "Commissioning Period"), the parties are required to make reasonable efforts to deliver and accept CBM in an amount not to exceed the Daily Volume Limit.Thereafter, SPG will be required to accept and pay for all deliveries of CBM produced under the Shouyang PSC up to the Daily Volume Limit.If at any time after the Commissioning Period SPG fails to accept any CBM delivered to the delivery point up to the Daily Volume Limit, other than due to force majeure, required maintenance or breakdowns, SPG will pay an amount equal to the sales price of 80% of the amount it refuses to accept.If SPG refuses to accept gas, neither CUCBM nor FEEB will be required to provide make-up gas in the future. The northern portion of the Shouyang Block, the majority of which is contained in the Shouyang ODP Area, is being closely monitored and work programs are being carried out there to achieve three primary goals: (i) to expand the area in our initial 1H Pilot Area where critical desorption and gas production are occurring, thereby increasing gas production, (ii) to determine the optimal approach to minimize costs and maximize gas recovery and (iii) to add pilot development test wells, also known as appraisal wells, spaced at intervals of several kilometers across the entire Shouyang Block to help delineate the geographic extent of the high permeability and high gas content area. The following discussion regarding our drilling activity involves the drilling of wells that constitute “exploratory wells,” as such term is defined in Rule 4-10(a)(13) of Regulation S-X. 9 Table of Contents Drilling activity in our Shouyang Block during fiscal year 2011 is summarized as follows: Wells Supdded, Total Depth Not Reached 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr Vertical 1 - 1 - Deviated 1 8 4 - Pilot Development Test 5 - - - Total 7 8 5 - Wells Reached Total Depth 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr Total Vertical 1 2 - - 3 Deviated 4 8 10 3 25 Pilot Development Test 1 5 1 - 7 Total 6 15 11 3 35 As of mid-January, there are 66 wells dewatering the Shouyang Block and producing gas. Additionally, as of that date, one well has been abandoned in the Shouyang Block, and no dry holes have been drilled. The deviated wells represent another phase in the process of reducing costs, and they reduce our “footprint”.These are essentially vertical wells drilled at a high angle from an existing well pad and location. Utilizing an existing well location allows more than one well to be drilled from the same pad, consequently reducing land and pad construction costs, reducing gathering costs, as well as reducing environmental impact.Once drilled to the coal seam, the wells are fracture stimulated. We have gained insights over time as to situations where cavitation or hydraulic fracture stimulation has improved our dewatering efficiency in the pilot area.Cavitation is a process whereby the diameter of the drilled wellbore is enlarged in the coal strata to increase the effective flow area of the coal seam.Hydraulic fracturing is a stimulation method successfully used in gas shale and other coalbed reservoirs to improve wellbore productivity by providing channels that extend beyond any formation damage done to the wellbore during the drilling process.This allows for water and gas to more easily flow into the wellbore and then be produced.The fracturing activity during 2011 is summarized as follows: Fracturing Quarter Ended March 31, 2011 June 30, 2011 Sept. 30, 2011 Dec. 31, 2011 Total Workovers 8 - 2 1 11 New Wells 7 4 16 2 29 Total 15 4 18 3 40 In late March and early April 2011, we successfully fracture stimulated 15 wells. Nine of these wells were completed in the 1H Pilot area.Several modifications to the fracture procedures were made during the process that included higher concentrations of sand and high viscosity fracturing fluid, both designed to improve near wellbore communication with the formation.Three wells were fracture-stimulated with a chemical product which is designed to immobilize coal fines that could be created during the treatment. Three wells were stimulated with water only to improve production by cleaning the near wellbore area of coal fines.Three of the stimulations involved pilot development test wells (“PDTW”) that were designed to test the permeability of the number 15 coal seam in other areas of the block. The SYS02 was a PDTW drilled nearly 22 km south of the 1H Pilot Area.This well is used to test the permeability at a structurally deep position.A positive result from this well indicates that the high permeability of the 1H Pilot Area extends to nearly halfway down the Shouyang Block.The P8, P12, P18 and SYS 05 are PDTW/appraisal wells drilled on the eastern side of the Shouyang Block.The data collected from these wells indicates that the high permeability previously discovered on the western side of the block extends over to the eastern side of the block as well as deep into the southeast of the block. 10 Table of Contents The total number of wells drilled to total depth as of December 31, 2011 in the Shouyang Block is 88.Of these 88 wells, 68 are wells drilled in the initial 1H Pilot Area to expand the field to the west and 20 are pilot development test wells.In addition to these wells, there are 6 wells in various stages of drilling operations. A number of PDTWs were drilled at approximately 4 to 5 kilometer intervals to the west and south of the pilot area, with the goal of providing data to support the full extent of the large area of the northern Shouyang Block (pilot area) that contains high gas content as well as good permeability characteristics. We have begun to drill PDTWs to the east and southeast of the initial 1H Pilot Area.Through the PDTWs we seek to determine what portion of the northern area of the Shouyang Block shares the same rare combination of high permeability and high gas content discovered in the initial 1H Pilot Area.With the drilling and production testing of the P12, P18 and SYS05 wells in the east and southeast portion of the block respectively, we believe that permeability and the potential for significant gas production extend into these portions of the block.These wells are currently maintaining production rates in line with reserve qualification requirements. The following table reflects the permeability determined in the Shouyang Block: Permeability Range Number of Wells Well Area (Millidarcies - mD) In this Range 1H Pilot Area 80-100 1H Pilot Area Wells PDTW 200-300 3 PDTW 100-199 3 PDTW 50-99 4 PDTW 10-49 6 With permeabilities ranging from 10 millidarcies to 300 millidarcies, we believe that the number 15 coal seam in the expanded areas tested appears to have areas of high permeability coupled with high gas content. We are in the process of obtaining Chinese reserve certification to support the submission of the ODP which will be filed as soon as possible.A reserves area containing 99.76 km2 (24,651.23 acres) has been preliminarily approved and is awaiting final certification by the Petroleum Reserves Office of China’s Ministry of Land and Resources (MLR).In the November 15, 2011 Shouyang PSC Modification Agreement, FEEB relinquished 35.1 km2 of this 99.76 km2 pending reserves area to CUCBM in return for CUCBM agreeing not to exercise their option to participate for 30% in the remaining 64.66 km2 (15,978 acres).Contained within that 64.66 km2 in which we now have a 100% interest, subject only to ConocoPhillips’ ORRI, is the entirety of our current 1H Pilot Area including all producing wells currently tied into our gathering system and producing gas into the SPG pipeline under the Gas Sales Agreement.The 64.66 km2 also contains the planned extension of our 1H Pilot Area pattern which is planned in a south and southwesterly direction. The P8 Well drilled by Far East is contained in the acreage that is being relinquished by Far East in connection with the 2011 Shouyang PSC Modification Agreement.However, assuming the 2011 Shouyang PSC Modification Agreement is approved, CUCBM has agreed to compensate Far East for expenses incurred in drilling the P8 Well, by drilling a parameter well on behalf of Far East in the Shouyang Block outside of the Shouyang ODP Area to the same coal seam as the P8 well, including coring, fracturing and other testing. Qinnan PSC.The exploration period of the Qinnan PSC in Shanxi Province expired on June 30, 2009, and we cannot continue our exploration activities in the Qinnan Block without an extension or a new PSC.We are continuing to pursue an extension of the exploration period of the Qinnan PSC, but we cannot be optimistic at this time. The Company believes the underlying exploration period should be extended due to events beyond its reasonable control, namely the lengthy transfer of rights taking place from CUCBM to CNPC.At our Chinese partner’s request, we have provided certain operational and financial information about our Company to assist them in the decision making process as to whether to recognize an extension of the exploration period in Qinnan.PetroChina has completed an accounting audit pursuant to the Qinnan PSC of our expenditures for 2007 and 2008.We have also provided to PetroChina at their request our work plan for 2010 for Qinnan.In January 2011, we received a formal notice from CNPC that it has purportedly received all Chinese approvals with respect to the transfer of CUCBM’s interest to it, and subsequently to its wholly owned affiliate PetroChina.CNPC also requested we execute a modification agreement to confirm PetroChina as our Chinese partner company for the Qinnan PSC. 11 Table of Contents In negotiations with CUCBM and PetroChina related to this request, we have endeavored to negotiate an assignment agreement that would reflect the transfer of interest to CNPC while CNPC and PetroChina would acknowledge delays that were incurred by virtue of FEEB not having, for an extended period of time, an official Chinese partner that had the capacity or authority under the Qinnan PSC to work with us.Because of the inability to hold a formal Joint Management Committee (“JMC”) meeting or to have the effective involvement of our Chinese partner, we believe that our efforts to continue CBM Operations in the Qinnan block have been materially hindered.Technically, the exploration period under the Qinnan PSC expired on June 30, 2009; however, we have maintained the position that the doctrine of force majeure under the Qinnan PSC entitled us to an extension.We continue to discuss this situation with CUCBM and PetroChina, and as recently as January 2012 have submitted a notice of force majeure in accordance with the Qinnan PSC.There can be no assurance that we will be successful in extending the exploration period of the Qinnan PSC or that a new PSC will be granted. Additionally, in connection with obtaining this extension or a new PSC, we may be required to commit to certain expenditures or to modify the terms or respective ownership interests and/or acreage in the applicable PSC. Minimum Exploration Expenditure.Under the PSCs, we have committed to satisfy certain annual minimum exploration expenditure requirements for each PSC.Our minimum exploration expenditure requirement for each block is based on the minimum exploration expenditure requirements of CUCBM established by the MLR, subject to such additional commitments as we deem reasonably necessary and appropriate in light of negotiations to extend the underlying exploration periods of the PSCs and in light of our exploration plans for the particular block.The MLR sets its requirements by applying a minimum expenditure per acre to the total acreage encompassed by each PSC.The annual minimum exploration expenditure requirement is approximately $3.1 million and $3.7 million, respectively, for the Shouyang PSC and the Qinnan PSC, based on the currency exchange rate between the U.S. Dollar and the Chinese Renminbi ("RMB") as of December 31, 2011.For 2011, our exploration expenditure at the Shouyang Block exceeded the minimum requirement. Pursuant to the 2009 Shouyang PSC Modification Agreement, the portion of the exploration expenditures which exceeds the current year's minimum exploration expenditure requirement can no longer be carried forward toward the satisfaction of the subsequent year's minimum requirement.Our future work program at the Qinnan Block depends largely on whether the exploration period of the Qinnan PSC will be extended.These expenditure requirements are denominated in RMB and therefore, are subject to fluctuations in the currency exchange rate between the U.S. Dollar and the Chinese RMB. If the 2011 Shouyang PSC Modification Agreement is approved by MofCom, we will be obligated to complete a minimum work program that is in excess of the MLR minimum requirements, however, the levels are below what we are planning on as necessary to develop potential reserves and pursue certification of additional Chinese reserve areas and/or ODP applications prior to the expiration of the extended Shouyang exploration period.If the 2011 Shouyang PSC Modification Agreement is approved by MofCom, we anticipate being able to establish a number of areas that reasonably meet the criteria for approval of “Chinese” reserves under PRC law. Related Payments.Under the PSCs, we are required to make the following yearly payments to our Chinese partner companies.The annual payments are based on the currency exchange rate between the U.S. Dollar and the Chinese RMB as of December 31, 2011.As indicated below, certain amounts may change from year to year.The amounts reflected for Qinnan PSC have been accrued but certain of those payments have not been paid and will not be paid until such time as the extension has been approved. 12 Table of Contents Annual Payments Shouyang PSC Qinnan PSC Exploration Period Salary and Benefit $ $ Exploration Permit Fee Training Fee Assistance Fee Development & Production Period Signature Fee (2) Training Fee Assistance Fee (1) The increase from 2011 to 2012 is due to the increase of the standard amount of CUCBM's professionals’ salary and benefits under the amended Shouyang PSC. The salary and benefits for CUCBM professionals during the development and production periods is to be determined by negotiation with CUCBM. (2)Due within 30 days after first approval of the ODP following the exploration period. Our Holdings in the Yunnan Province of the People's Republic of China Overview.On January 25, 2002, we entered into a PSC (the "Yunnan PSC") with CUCBM to develop two areas in Yunnan Province: (1) the Enhong area, which covers approximately 145,198 acres (587.6 km2), and (2) the Laochang area, which covers approximately 119,338 acres (482.943 km2). We are the operator under the Yunnan PSC. The term of the Yunnan PSC consists of an exploration period, a development period and a production period. The exploration period is divided into two phases, Phase I and Phase II.We have completed Phase I and are operating in Phase II.During the third quarter of 2009, the MofCom approved a modification agreement, which among other provisions, extended Phase II of the exploration period to June 30, 2011 from June 30, 2009.During the fourth quarter of 2011, we negotiated and on December 30, 2011 signed the 2odification Agreement, that would extend the exploration period until June 30, 2013, in exchange for the relinquishment of the 587.6 km2 in the Enhong part of the PSC contract area.The 2011 Yunnan PSC Modification Agreement has been submitted to MofCom and is currently awaiting approval.Under the 2011 Yunnan PSC Modification Agreement, following expiration of the extended exploration period, we may elect to continue the process of trying to move CBM Fields into the ODP process and the development period for certain areas that are in the final stages of the reserve certification process for submission of an ODP application for governmental approval.Any acreage that is not at or past the stage of submittal of a reserves report to CUCBM that reasonably meets the criteria for approval of reserves under PRC law will be relinquished unless the parties otherwise agree. The development period as to any CBM Field in the Yunnan PSC area will begin after the approval of an ODP for any such CBM Field.An ODP would be developed and filed jointly by us and CUCBM, seeking approval from Chinese governmental authorities, for any CBM Field the Company and CUCBM elect to develop. The production period as to any CBM Field in the Yunnan PSC area will begin after the date of commencement of commercial production of that CBM Field. Provided that the Company remains in compliance with the requirements under the Yunnan PSC, production will be allowed to continue on a CBM Field until the earlier of the end of the useful life of the field or January 1, 2033, unless extended or otherwise amended. We are responsible for all exploration costs related to the Yunnan PSC, including all exploration costs for discovering and evaluating CBM-bearing areas.If any CBM Field is discovered within the contract area, CUCBM will be deemed to hold a 40% participating interest in such field and we will be deemed to have a 60% participating interest, unless CUCBM elects to participate at a lower level, in which case we will retain all participating interests not taken by CUCBM and shall be responsible for development costs associated therewith. 13 Table of Contents Because there are no pipelines currently in the immediate vicinity of our Yunnan Province projects, our ability to sell CBM produced on these projects to communities outside the general area will be contingent upon a gas pipeline, compressed natural gas facility or other off-take vehicle being built close to our project area.We have learned that CNPC has undertaken a pipeline construction project with support from the Yunnan provincial government to extend the Myanmar-China natural gas pipeline to pass through the city of Kunming, then go northward through the city of Zhaotong, and finally connect with major interprovincial pipelines in Sichuan Province. Further, the pipeline plans are expected to include a branch that is intended to connect Kunming to Qujing.We believe that the construction, which would lay pipelines closer to our projects in the Yunnan Province, would help reduce the cost for CBM off-take from our projects and increase our ability to eventually deliver gas to consumers.If CUCBM elects a 40% participating interest in Yunnan Province project, our costs would be reduced accordingly. Further exploration and development will be the subject of our internal strategic review of our remaining Yunnan holdings to determine whether they fit within our risk profile, given our other opportunities, such as our ability to potentially move into the development phase in the Shouyang ODP Area.We take into consideration, among other factors, our overall corporate strategy, the prospective costs and benefits of the acreage, our relationship with our Chinese partner companies and our current cash position in order to formulate an optimal strategy for the Company.The strategy may include, but not be limited to: (i) minimal capital spending to continue holding the acreage, (ii) sell, farmout or partial farmout of the acreage, (iii) full or partial relinquishment of the acreage, or (iv) continue staged exploration of the acreage.We have not yet concluded this review and cannot make any projection as to the likely outcome of this review.Moreover, CUCBM will have its own view and certain outcomes will be subject to CUCBM and MofCom approval. In December 2010, we mobilized a drilling company to fracture stimulate 5 wells that we had drilled to test the number 7+8 and number 19 coal seams in Laochang area.These two seams have good gas content based on lab analysis and significant thickness to merit testing for commercial production.Stimulation operations were completed on January 19, 2011 and the dewatering operation started on March 18, 2011 in a total of nine coal layers from all five wells of the clustered pilot. With low and stable fluid levels, some coal seams have reached the critical desorption pressure in the area close to wellbore, and a small amount of gas is being produced and flared.We plan to continue the dewatering/test-production and we anticipate the production of more gas as the dewatering process moves forward and the interference between wells can be established, together with a reduction in the fluid-level, creating a funnel effect covering a relatively larger area of the reservoir. Recently, gas production from one of the pilot wells has remained steady at a rate around 20 Mcf (550-600 m3) per day, with the peak daily rate as high as 65 Mcf (1,850 m3).Production from the pilot has continued for about eight months; however, there can be no assurance that production will continue to increase or sustain current levels.After initial testing, it was determined that this CBM field possesses one of the higher-rank coals in China, which means that the coal in this CBM Field contains more carbon and typically results in a much higher energy content and frequently higher gas content.Accordingly, the Company plans to continue the pilot and further testing. Our Phase I and Phase II obligations and results during the exploration period of our Yunnan PSC with CUCBM are summarized below. Phase I.We completed our Phase I obligations under the Yunnan PSC. We drilled and completed three wells on the project, performed a hydraulic fracture and tested one of these three wells.We believe the three wells have yielded favorable gas content results.We also conducted geological data gathering, shot 2D seismic data for 10 kilometers in the Enhong area, drilled one slim hole vertical well in the Enhong area and one slim hole vertical well in the Laochang area with desorption and standard CBM laboratory analysis. Phase II.On February 23, 2005, we elected to enter into Phase II under our Yunnan PSC, which required us to drill at least one horizontal well with a minimum of two laterals or drill vertical wells equivalent to the same work amount.As discussed below, this obligation will increase somewhat if the 2odification Agreement is approved by the MofCom.To continue our preparation for the drilling of the horizontal well and future development of this field, we have continued our geological and geophysical activities and drilled four slim hole vertical wells to gain more data and to enhance our understanding of structure complexity, coal lateral continuity, coal properties and reservoir characteristics.Based on the data gathered from these wells and other wells drilled by the Chinese coal industry, we drilled a cluster of four deviated wells to stimulate and test-produce the major coal 14 Table of Contents seams in 2008. These wells were drilled diagonally from the same surface location as an existing vertical well to provide a close pattern of five wells to test the coal seams.This pattern allows us to optimize well spacing and reduce the cost of road/pad construction and land use.We believe this will prove to be an optimal method of developing a CBM Field in mountainous terrain.As a result of our testing, we anticipate that these coal seams will have low permeability and that we will need to fracture multiple zones to fully test these wells.The outcome of our strategic review discussed above will determine the future plan for these wells and the acreage. Minimum Exploration Expenditure.Under the Yunnan PSC, we have committed to satisfy certain annual minimum exploration expenditure requirements.Our minimum exploration expenditure requirements for the blocks subject to the PSC are based on our negotiated agreement to extend the Yunnan PSC exploration period.If the 2011 Yunnan PSC Modification Agreement is approved, Far East will be obligated to drill a total of eight wells during the entire exploration period, as extended, spending at least $0.8 million (4,850,000 RMB) per year as the minimum exploration expenditure. Under applicable MLR rules for minimum expenditure requirements, the annual minimum exploration expenditure requirement for the Yunnan PSC is approximately $1.7 million before the modification but reduced with relinquishment of acreage, based on the currency exchange rate between the U.S. Dollar and the Chinese RMB as of December 31, 2011.For 2011, our exploration expenditure exceeded the minimum requirement.As we have already drilled five wells in the Laochang region during the second phase of Yunnan exploration period, we are only obligated to drill an additional three wells before June 30, 2013 to satisfy the minimum work commitment in the 2odification Agreement. These requirements are denominated in RMB and, therefore, are subject to fluctuations in the currency exchange rate between the U.S. Dollar and the Chinese RMB.The MLR minimum expenditure requirements are a significant factor that influences the Company's exploration work program.Under the Yunnan PSC, we are required to pay certain fees totaling $0.4 million in 2011, which are counted toward the satisfaction of the 2011 minimum exploration expenditure requirements. These fees include assistance fees, training fees, fees for CBM exploration rights and salaries and benefits.Based on the 2011 Yunnan PSC Modification Agreement, the unfulfilled exploration work commitment will be added to the minimum exploration work commitment for the following year.If the Company terminates the Yunnan PSC and there exists an unfulfilled balance of the minimum exploration work commitment, the Company will be required to pay the balance to CUCBM. Related Payments.Pursuant to the terms of the Yunnan PSC, we have paid CUCBM signature fees totaling $350,000 since the inception of the Yunnan PSCs.Under the Yunnan PSCs, we are required to make the following yearly payments to our Chinese partner company.The annual payments are based on the currency exchange rate between the U.S. Dollar and the Chinese RMB as of December 31, 2011.As indicated below, certain amounts may change from year to year. Annual Payments Yunnan PSC Exploration Period Salary and Benefit $ Exploration Permit Fee Training Fee Assistance Fee Development & Production Period Training Fee Assistance Fee (1) The increase from 2011 to 2012 is due to the increase of the standard amount of CUCBM's professionals’ salary and benefits under the amended Yunnan PSC. The salary and benefits for CUCBM professionals during the development and production periods is to be determined by negotiation with CUCBM. 15 Table of Contents Transactions with Dart Energy In 2009, we entered into a series of transactions related to our Qinnan Block with Dart Energy, formerly known as Arrow Energy International Pte Ltd.In connection with these transactions, one of our wholly owned subsidiaries, FEEB, and Dart Energy entered into a Farmout Agreement (the "Farmout Agreement") under which, subject to certain conditions, FEEB would assign to Dart Energy 75.25% of its rights in the Qinnan PSC in Shanxi Province (the "Assignment").In conjunction with the Farmout Agreement, FEEB issued an Exchangeable Note, $10 million principal amount, to Dart Energy for $10 million in cash and a warrant to Dart Energy for shares of our common stock ("Warrant").The Warrant was not exercised and expired in December 2009.In February 2011, Dart Energy exercised its right to exchange a total of $6.8 million in principal amount under the Exchangeable Note for 14,315,789 shares of Common Stock.On September 15, 2011, the Company fulfilled its obligations under the Exchangeable Note by paying in full the remaining $3,200,000 principal balance on the Exchangeable Note plus the $1,226,577 in accrued interest. Because the Farmout Agreement was not approved by the Chinese government, the Company elected to terminate the Farmout Agreement on November 11, 2011. Marketing and Transportation of Our CBM in China The marketability of any gas production depends, in part, upon the availability, proximity and capacity of pipelines, gas gathering systems and processing facilities. Pipelines in Shanxi Province.Currently, two national trunk lines, one to Beijing and one to Shanghai, traverse China in proximity to our Shanxi Province projects.Additionally, there are two intra-provincial pipelines that pass within 1 to 2 kilometers of our 1H pilot Area.Under the Gas Sales Agreement, SPG has begun to purchase gas from the Shouyang Block after the completion its pipeline, which runs from the Shanjing II pipeline (that runs from Western China to Beijing) to within 1 kilometer of our initial 1H Pilot Area in our Shouyang Block and then on to the Taiyuan area.The connecting pipeline is complete, and we have installed an in-field gathering system and compression facilities to increase the gas pressure to the pressure required for delivery.A competing pipeline company, Shanxi International Energy Company ("Shanxi International"), built a second pipeline to the initial 1H Pilot Area.The pipeline was laid purportedly with a capacity of 50 million cubic feet per day, extending east from Taiyuan toward the 1H Pilot Area.At the 1H Pilot Area the pipeline has turned south and will continue southeast to the city of Changzhi.As of December 31, 2011, this second pipeline was completed in our area, and nearing completion to Changzhi and Taiyuan, but not commissioned.There is no assurance that any of the existing pipelines we might desire to connect to in the future will have sufficient capacity available to meet our requirements or the costs of using such pipelines would be economical.Additionally, after the expiration of our twenty year gas sales agreement with SPG, there is no assurance that we will be able to use the existing pipeline on terms acceptable to us or at all, as the PRC does not require that open access to pipeline infrastructure be allowed. Compressed Natural Gas.If we have initial commercial production of CBM from our Qinnan and Yunnan projects, then, prior to the point at which production reaches pipeline quantities, we could potentially begin to market the CBM produced to local markets as CNG. CNG is an alternative to the construction of a pipeline or LNG facility and is especially appropriate for early stage gas production where gas volumes are lower. We may determine to pursue CNG facilities in order to earn revenues from any early production of CBM. Production of CNG would require the installation of a CNG facility, which would likely be constructed and paid for by the purchaser of our gas production. Pipelines in Yunnan Province.Because there are no pipelines currently in the vicinity of our Yunnan Province projects, our ability to sell CBM produced on these projects to communities outside the general area will be contingent upon a gas pipeline, CNG facility or other off-take vehicle to be built close by our project area.We estimate the initial cost to construct a connecting pipeline and compression facilities from our project area to the nearest large cities, Qujing and Kunming, may be in the range of $30 million to $45 million, if we are required to pay that cost. 16 Table of Contents We have learned that CNPC has undertaken a pipeline construction project with support from the Yunnan provincial government to extend the Myanmar-China natural gas pipeline to pass through the city of Kunming, then go northward through the city of Zhaotong, and finally connect with major interprovincial pipelines in Sichuan Province. Further, the pipeline plans are expected to include a branch that is intended to connect the city of Kunming to the city of Qujing.We believe that the construction, which would lay pipelines closer to our projects, would help reduce the cost for CBM off-take from our projects and increase our ability to eventually deliver gas to consumers.If CUCBM elects a 40% participating interest in Yunnan Province project, our costs would be reduced accordingly.However, there can be no assurances that this project will be undertaken or be completed or, if it is undertaken, that it will be completed on a timely basis.Additionally, there is no assurance that we will be able to use the pipeline on terms acceptable to us or at all, as the PRC does not require that open access to pipeline infrastructure be allowed. Our Competition The energy industry is highly competitive in all of its phases. Competition is particularly intense with respect to the acquisition of desirable producing properties, the acquisition of CBM prospects suitable for enhanced production efforts, the hiring of experienced personnel and the marketing of resources. Our competitors in CBM acquisition, development, and production in China include major integrated oil and gas companies and substantial independent energy companies, many of which possess greater financial and other resources. Safety and Health Matters We employ numerous safety precautions and emergency response plans designed specifically for our exploration activities in China to ensure the safety of our employees and independent contractors.We have maintained a strong safety record, which includes no lost-time accidents in over six years and no major environmental incidents.We also conduct our operations in accordance with various laws and regulations concerning occupational safety and health.As protection against operating hazards and environmental risks, we maintain insurance coverage against some, but not all, potential injuries and losses.In addition, we require service providers we engage to maintain similar insurance coverage. Regulations Impacting Our Business Our operations are subject to numerous laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. These laws and regulations require the acquisition of a permit before drilling commences; restrict the types, quantities and concentration of various substances that can be released into the environment in connection with drilling and production activities; limit or prohibit drilling activities on certain lands lying within wilderness, wetlands and other protected areas; impose substantial liabilities for any pollution resulting from our operation and limit our discretion in marketing any production. The exploration and production of CBM in China is regulated by and affected by the policies of multiple administrative bodies including the NDRC, the MofCom, the MLR, CNPC and CUCBM.The Mineral Resources Law and the related regulations are the primary source of law governing the exploration and production of coalbed methane in China. The NDRC is responsible for the development and strategic upgrade of key industries in China, including the CBM industry.Policy making decisions of the NDRC could, therefore, affect our company.Additionally, the MofCom has many policy setting functions and, through its Foreign Investment Administration (the "FIA"), the MofCom is directly responsible for foreign investment in China.Our PSCs and the subsequent amendments to those contracts were, and continue to be, subject to approval of the MofCom.Within the FIA, the Service Trade Division also regulates the public utilities in urban areas, various pipeline networks, transportation and CBM exploration and production and, therefore, the division's policies, rules and regulations could affect our future strategy and operations for transportation and distribution of any CBM production. The rules and regulations of the MLR and, in particular, CUCBM more directly affect the CBM industry in China as well as our operations.The MLR is the principal authority regulating the CBM industry in China.It has authority over the designation of land for exploration, the approval of geological reserve reports, the review and granting of licenses for exploration and production and the administration of the registration and assignment of 17 Table of Contents exploration and production licenses.CNPC is in the process of replacing CUCBM as our Chinese partner company for the Qinnan PSC.In January 2011, we received a formal notice from CNPC that it has purportedly received all Chinese approvals with respect to the transfer and has requested we execute a modification agreement to confirm CNPC as our Chinese partner company for the Qinnan PSC.In negotiations with CUCBM and PetroChina related to this request, we have endeavored to negotiate an assignment agreement that would reflect the transfer of interest to CNPC and then to PetroChina, while CNPC and or PetroChina would acknowledge delays that were incurred by virtue of FEEB not having, for an extended period of time, an official Chinese partner that had the capacity or authority under the Qinnan PSC to work with us.We continue to discuss this situation with CUCBM and PetroChina, and as recently as January 2012 have submitted a notice of force majeure regarding the delays in CBM Operations caused by the incomplete transfer of interests from CUCBM. This partnership relationship is administered and delineated in whole or part through the PSC.In the PSCs, our Chinese partner company represents that it has full authority to contract with foreign investors for the purpose of exploring and producing CBM.Because only a Chinese party can hold an exploration license for CBM, the Chinese partner applies to the MLR for the exploration licenses on behalf of foreign investors.In operating under each PSC, our primary interaction with the Chinese government is with our Chinese partner and the JMC that administers our PSC.Each PSC has its own JMC. .The JMC consists of members of our management team and representatives of Chinese Partner and it meets on a periodic basis to, among other things, discuss and make decisions concerning our exploration and development progress and plans, including budgets and capital expenditure commitments.Under the terms of the PSCs, we must obtain the Chinese Partner’s consent to certain actions, including the transfer of any rights under the PSCs.Additionally, the PSCs authorize us to sell CBM directly into the market but our marketing efforts may be limited by certain Chinese regulations that require companies to have a permit not generally available to foreign companies to sell gas in certain Chinese localities. Our Employees As of March 2, 2012, we had 17 employees in China and 8 employees in the United States for a total of 25 employees, all of whom were employed by us on a full-time basis. 18 Table of Contents ITEM 1A. RISK FACTORS Forward-Looking Statements This report includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21B of the Securities Exchange Act of 1934, as amended ("Exchange Act"). All statements other than statements of historical facts contained in this report, including statements regarding our future financial position, business strategy and plans and objectives of management for future operations, are forward-looking statements. The words "believe," "may," "will," "estimate," "continue," "anticipate," "intend," "project," "expect," "consider" and similar expressions, as they relate to us, are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. Although we believe that the expectations reflected in these forward-looking statements are reasonable, there can be no assurance that the actual results or developments we anticipate will be realized or, even if substantially realized, that they will have the expected effects on our business or operations. Actual results could differ materially from those projected in such forward-looking statements. Factors that could cause actual results to differ materially from those projected in such forward-looking statements include: the preliminary nature of well data, including permeability and gas content; there can be no assurance as to the volume of gas that is ultimately produced or sold from our wells; the fracture stimulation program may not be successful in increasing gas volumes; due to limitations under Chinese law, we may have only limited rights to enforce the Gas Sales Agreement, to which we are an express beneficiary; additional wells may not be drilled, or if drilled may not be timely;additional pipelines and gathering systems needed to transport our gas may not be constructed, or if constructed may not be timely, or their routes may differ from those anticipated; the pipeline and local distribution/compressed natural gas companies may decline to purchase or take our gas (although the Gas Sales Agreement with the pipeline is a “take or pay” contract), or we may not be able to enforce our rights under definitive agreements with pipelines; conflicts with coal mining operations or coordination of our exploration and production activities with mining activities could adversely impact or add significant costs to our operations; the MofCom may not approve on a timely basis or at all, the extension of the Qinnan PSC or, if so, on commercially advantageous terms; our Chinese partner companies or the MofCom may require certain changes to the terms and conditions of our PSC in conjunction with their approval of the 2011 Shouyang PSC Modification Agreement or our PSCs in conjunction with their approval, including reductions in acreage or a reduction in the term of the extension for the exploration period; our lack of operating history; limited and potentially inadequate management of our cash resources; risk and uncertainties associated with exploration, development and production of CBM; our inability to extract or sell all or a substantial portion of our estimated Contingent Resources; we may not satisfy requirements for listing our securities on a securities exchange; expropriation and other risks associated with foreign operations; disruptions in capital markets affecting fundraising; matters affecting the energy industry generally; lack of availability of oil and gas field goods and services; environmental risks; drilling and production risks; changes in laws or regulations affecting our operations, as well as other risks described in our filings with the SEC. When you consider these forward-looking statements, you should keep in mind these risk factors and the other cautionary statements in this report. Our forward-looking statements speak only as of the date made. All subsequent oral and written forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these factors. We assume no obligation to update any of these statements. Additional risks include among others, the following: Risks Relating to Our Business We must obtain additional capital in order to continue our operations. On November 20, 2011, we completed a transaction whereby we entered into a $25 million credit facility with Standard Chartered Bank (“SCB”) as lender, the proceeds of which would be used for project costs, finance costs and other corporate purposes approved by SCB.Additionally, although we commenced gas sales under the Gas Sales Agreement in the first quarter of 2011 and production increased in the second quarter and remained steady in 19 Table of Contents the third quarter, we are not able to predict exactly when we will recognize significant revenues.We expect to experience operating losses and negative cash flow until production levels in the Shouyang Block increase sufficiently. Management will continue to seek to secure additional capital to continue operations, to meet future expenditure requirements necessary to retain our rights under the PSCs.Management may seek to secure capital by exploring potential strategic relationships or transactions involving one or more of our PSCs, such as a joint venture, farmout, merger, acquisition or sale of some or all of our assets, by obtaining debt, project or equity-related financing. However, there can be no assurance that we will be successful in entering into any strategic relationship or transaction, securing capital or raising funds through debt, project or equity-related financing.Under certain circumstances, the structure of a strategic transaction may require the approval of the Chinese authorities, which could delay closing or make the consummation of a transaction more difficult or impossible.In particular, any transfer of our rights under any PSC will require the approval of our Chinese partner company.There can be no assurance that the Chinese authorities will provide the approvals necessary for a transaction or transfer.The ongoing global financial crisis has created liquidity problems for many companies and financial institutions, and international capital markets have stagnated, especially in the United States and Europe.A continuing downturn in these markets could impair our ability to obtain, or may increase our costs associated with obtaining, additional funds through the sale of our securities or otherwise.The ongoing crisis has created a difficult environment in which to negotiate and consummate a transaction.In addition, the terms and conditions of any potential strategic relationship or transaction or of any debt or equity-related financing are uncertain and we cannot predict the timing, structure or other terms and conditions of any such arrangements or the consideration that may be paid with respect to any transaction or offering of securities and whether the consideration will meet or exceed our offering price. Our ability to continue as a going concern depends upon our ability to obtain substantial funds for use in our development activities and upon the success of our planned exploration and development activities.There can be no guarantee of future capital acquisition, fundraising or exploration success or that we will realize the value of our unproved oil and gas properties.The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty.Management believes that we will continue to be successful in securing any funds necessary to continue as a going concern. If our operating requirements or drilling obligations materially change from those currently planned, we may require more capital than currently anticipated or may be required to secure capital earlier than anticipated.For example, it is possible that the Ministry of Land and Resources or one of our Chinese partner companies could seek to, among other things, force us to relinquish acreage, increase our capital expenditures or accelerate our drilling program.If we are unable to commit to the expenditures or accelerate our drilling and dewatering efforts, it may adversely affect our ability to extend the terms of our PSCs.Raising additional funds by issuing shares or other types of equity securities would further dilute our existing stockholders.If we fail to obtain the necessary funds to complete our exploration activities under our PSCs, and we cannot obtain extensions to the requirements under our PSCs, we would not be able to successfully complete our exploration and development activities and we may lose rights under our PSCs or we may have to limit the acreage used in the Shouyang Block. We must obtain extensions for our PSCs to continue our operations in China. In 2011, we agreed and signed modification agreements for the Yunnan and Shouyang PSCs.Such modification agreements have been submitted to the MofCom for approval, however, they have not yet been approved and the applications could be rejected or modifications could be required to the commercially agreed upon terms.The extensions to the exploration periods from earlier modification agreements for the Shouyang area of Shanxi Province and the Enhong and Laochang areas of Yunnan Province expired on June 30, 2011. While we are confident that the 2011 Shouyang and Yunnan Modification Agreements as executed between the Company and CUCBM will be approved by MofCom, thereby, among other things, extending the exploration periods, there can be no guarantee in this regard.The exploration period of the Qinnan PSC in Shanxi Province expired on June 30, 2009, and we cannot continue our exploration activities in the Qinnan Block without an extension or a new PSC.We are continuing to pursue an extension of the exploration period of the Qinnan PSC and have asserted claims of force majeure pursuant to the terms of the PSC, but we cannot be optimistic at this time. The Company believes the underlying exploration period should be extended due to events beyond its reasonable control, namely the lengthy transfer of rights taking place from CUCBM to CNPC's designated assign.At CNPC’s request, we have provided 20 Table of Contents certain operational and financial information about our Company to assist them in the decision making process as to whether to recognize an extension of the exploration period in Qinnan.CNPC has completed an accounting audit pursuant to the Qinnan PSC of our expenditures for 2007 and 2008.We have also provided to CNPC at their request our work plan for 2010 for Qinnan.In January 2011, we received a formal notice from CNPC that it has purportedly received all Chinese approvals with respect to the transfer and has requested that we execute a modification agreement to confirm PetroChina as our Chinese partner company for the Qinnan PSC, as a direct assignee from CNPC.In negotiations with CUCBM and PetroChina related to this request, we have endeavored to negotiate an assignment agreement that would reflect the transfer of interest to CNPC, while CNPC and or PetroChina would acknowledge delays that were incurred by virtue of FEEB not having, for an extended period of time, an official Chinese partner that had the capacity or authority under the Qinnan PSC to work with us.Because of the inability to hold a formal Joint Management Committee ("JMC") meeting or to have the effective involvement of our Chinese partner, we believe that our efforts to continue CBM Operations in the Qinnan block have been materially hindered.Technically, the exploration period under the Qinnan PSC expired on June 30, 2009; however, we have maintained the position that the doctrine of force majeure under the Qinnan PSC entitled us to an extension.We continue to discuss this situation with CUCBM and PetroChina, and as recently as January 2012 have submitted a notice of force majeure in accordance with the Qinnan PSC.There has been no formal acknowledgment of our claim of force majeure or our efforts to finalize the transfer agreement from CUCBM to PetroChina.There can be no assurance that we will be successful in extending the exploration period of the Qinnan PSC or that a new PSC will be granted, and we cannot be optimistic at this time. Additionally, in connection with obtaining this extension or a new PSC, we may be required to commit to certain expenditures or to modify the terms or respective ownership interests and/or acreage in the applicable PSC. However, if we are unable to secure sufficient funds to commit to these expenditures, it may adversely affect our ability to extend the Qinnan PSC. We have a limited source of revenue. We will not generate material revenues from our existing properties until we have successfully completed exploration and development, and started meaningful production of CBM.Although we commenced sales under the Gas Sales Agreement in the early first quarter of 2011, and production increased in the second quarter and remained steady in the third quarter, we are not able to predict exactly when we will recognize significant revenues.SPG has completed its pipeline, which runs within 2 kilometers of our 1H Pilot Area and is being used to transport CBM sold pursuant to the Gas Sales Agreement.The in-field gathering system and compression equipment were connected to the pipeline in early January 2011.After completion of that process, low level gas flow commenced in January with initial testing of the gathering system in January.Gas sales were interrupted while SPG completed testing and commissioning of equipment related to our first stage compressor sites as well as installation of gas sales meters.That work was completed and formal gas flow and sales re-commenced in mid-March 2011. Additionally, no facilities exist to transport or process CBM near our Yunnan Province projects.Our ability to realize revenues from any producing wells may be impaired until these pipelines or facilities are built out or arrangements are made to deliver our production to market. We are in the exploration and development phase of PSCs and have substantial capital requirements that, if not met, will hinder our ability to continue as a going concern. We face significant challenges, expenses and difficulties as we seek to explore, develop and produce CBM. The development of our projects in China will require that we obtain funding to satisfy very significant expenditures for exploration and development of these projects, if they are successful. We will also require resources to fund significant capital expenditures for exploration and development activities in future periods. In this regard, CUCBM or CNPC could seek to renegotiate our PSCs to, among other things, increase our expenditures or accelerate our drilling program beyond the minimum contractual requirements under our PSCs.Our success will depend on our ability to secure additional capital to fund our capital expenditures until such time as revenues are sufficient to fund our activities. If we cannot obtain adequate capital, or do not have sufficient revenue to fund our activities, and we cannot obtain extensions to the requirements under our PSCs, we will not be able to successfully complete our exploration and development activities, and we may lose rights under our PSCs. This would materially and adversely affect our business, financial condition and results of operations. 21 Table of Contents Lingering disruptions in national and international investment and credit markets or fraud or embezzlement of funds at the financial institutions which hold our assets may adversely affect our business, financial condition and results of operation. Lingering disruptions in the global financial system have continued to depress capital market activities, limit availability of credit, tighten lending standards and cause higher interest rates and costs of capital. Although the global financial system has stabilized to a certain extent, market conditions may continue or worsen. We can make no assurances that we will be able to obtain additional equity or debt financing to fund our anticipated drilling, exploration and operation costs on terms that are acceptable to us or at all. In the absence of capital obtained through a strategic relationship or transaction with one or more interested companies, or through an equity or debt financing, our ability to operate and to meet our obligations under our PSCs would be impaired, which would have a material adverse effect on our business, financial condition and results of operation and may affect our ability to continue as a going concern. Our cash and cash equivalents are liquid investments with original maturities of three months or less at the time of purchase. We maintain the cash and cash equivalents with reputable major financial institutions in deposit accounts and U.S. government securities money market accounts. Deposits with these institutions exceed the Federal Deposit Insurance Corporation’s insurance limits or similar limits in foreign jurisdictions. If one or more of these institutions are unable to honor our withdrawal requests or redeem our shares in our deposit or money market accounts as a result of the institution’s financial condition, fraud, embezzlement or otherwise, it could have an adverse effect on our business, financial condition and results of operations.The Company is not engaged in any foreign currency hedging activities. The development of CBM properties involves substantial risks, and we cannot assure that our exploration and drilling efforts will be successful. The business of exploring for and, to a lesser extent, developing and operating CBM properties involves a high degree of business and financial risk that even a combination of experience, knowledge and careful evaluation may not be able to overcome. The selection of prospects for CBM gas drilling, the drilling, ownership and operation of CBM wells and the ownership of interests in CBM properties are highly speculative. We cannot always predict whether any of our wells will produce commercial quantities of CBM. Drilling for CBM gas may involve unprofitable efforts from, among other things, wells that are productive but do not produce CBM in sufficient quantities or quality to realize enough net revenues to return a profit after drilling, operating and other costs. The cost of drilling, completing and operating wells is often uncertain, and cost overruns are common. Our drilling operations may be curtailed, delayed or canceled as a result of numerous factors, many of which are beyond our control, including but not limited to uncooperative inhabitants, title problems, weather conditions, compliance with governmental requirements and shortages or delays in the delivery of equipment and services. In addition, other factors such as permeability, structural characteristics of the coal, or the quality or quantity of water that must be produced, may hinder, restrict or even make production impractical or impossible. Drilling and completion decisions generally are based on subjective judgments and assumptions that are speculative. We may drill wells that, although productive, do not produce CBM in economic quantities. It is impossible to predict with certainty the production potential of a particular property or well. Furthermore, the successful completion of a well does not ensure a profitable return on the investment. A variety of geological, operational, or market-related factors, including, but not limited to, unusual or unexpected geological formations, pressures, equipment failures or accidents, fires, explosions, blowouts, cratering, pollution and other environmental risks, shortages or delays in the availability of drilling rigs and the delivery of equipment, loss of circulation of drilling fluids or other conditions may substantially delay or prevent completion of any well, or otherwise prevent a property or well from being profitable. We contract with drilling companies to drill certain of our wells in China, and we face the risk that the other party may not perform, which may delay our drilling program. A productive well may also become uneconomic in the event excessive water or other deleterious substances are encountered, which impair or prevent the production of natural gas from the well. In addition, production from any well may be unmarketable if it is contaminated with water or other deleterious substances. We cannot assure that wells drilled by us will be productive or, even if productive, will produce CBM in economic quantities so that we will recover all or 22 Table of Contents any portion of our investment. In the event we are not successful, we may be required to write off some or all of the capitalized well costs on our financial statements. Sales of CBM produced at our Shouyang block under the Gas Sales Agreement are our only source of revenues, and these revenues are not currently significant. We will not generate material revenues from our existing properties until we have successfully completed exploration and development and increased production of CBM. Although we have commenced sales under the Gas Sales Agreement, we are not able to predict exactly when we will recognize significant revenues. The gross gas production for 2011 was approximately 268 million cubic feet.Additionally, no facilities exist to transport or process CBM near our Yunnan Province projects.Our ability to realize significant revenues from any producing wells in Yunnan may be impaired until additional pipelines or CNG facilities are built out or arrangements are made to deliver our production to market. We are an early stage company and, thus have limited operating history for the purpose of evaluation of our performance and prospects. We have been engaged principally in developing and implementing strategic operating and exploration plans, raising capital, hiring personnel, entering into contracts, acquiring rights to explore, develop, produce and sell CBM, and drilling, testing and completing exploratory wells. As an early stage company, we have limited operating experience in the distribution and marketing of CBM gas in China. We have limited operating history upon which you can evaluate our performance and prospects. In addition, we cannot forecast operating expenses based on our historical results, and our ability to accurately forecast future revenues is limited. As a result of our limited operating history, we are more susceptible to business risks, including the risk of unforeseen capital requirements, failure to establish business relationships, and competitive disadvantages against larger and more established companies. We have a history of losses and expect to incur losses in the foreseeable future.If we do not achieve profitability, our financial condition and the value of our common stock will suffer. As of December 31, 2011, we have minimal revenues from the sale of CBM. We incurred yearly net losses applicable to common stockholders since inception. Although we have commenced sales under the Gas Sales Agreement, we expect to continue to experience operating losses and negative cash flow for the foreseeable future. We must secure additional capital and/or generate sufficient revenues to fund anticipated drilling, exploration and operation costs and to achieve and maintain positive net income. We cannot guarantee that we will ever generate sufficient revenues to achieve positive net income, which would negatively impact the price of our common stock. If we do achieve positive net income, we cannot assure you that we will be able to sustain or increase profitability in the future. We must complete multiple additional CBM wells on our Shanxi Province and Yunnan Province projects before we can significantly increase production in Shanxi and commence production in Yunnan. To date, we have drilled to total depth, 7 horizontal wells, 25 vertical wells, 44 deviated wells, and 20 pilot development test wells in the Shouyang and Qinnan Blocks in Shanxi Province and 10 vertical wells and 4 deviated wells in Yunnan Province. While subject to periodic maintenance, we have achieved continuous gas production in some of our wells, but there can be no assurance that mechanical events may not affect production from time to time. We have entered into the Gas Sales Agreement for the purchase and sale of up to 300,000 cubic meters (10,584,000 cubic feet) of CBM per day produced at our Shouyang Block.We plan to continue to dewater existing wells and drill additional wells in the initial 1H Pilot Area to increase production.At this early stage, the volumes being produced while dewatering are still relatively small, and the data obtained is not yet sufficient to be able to project the peak gas production volume or to be able to conclude whether the wells will produce the maximum volume of CBM that SPG is obligated to take under the Gas Sales Agreement.None of the wells we have drilled to date in Yunnan or Qinnan are currently producing CBM gas as they are undergoing or will undergo dewatering and production testing.We are analyzing and evaluating drilling data obtained in an effort to determine how many additional wells we have to drill 23 Table of Contents in order to begin production of commercial volumes in Qinnan and Yunnan; and, in Shouyang, while commercial production has been achieved, we desire to drill additional wells to increase production. We cannot make any assurances that we will have the resources to drill enough additional wells in the Shanxi and Yunnan Provinces to significantly increase production in the areas. As a result, even though we may have producing properties in the region, we may not be in a position to derive positive cash flow from operations from such wells. Actual production may vary materially from preliminary test results. Actual production from the wells may be at recovery rates and gas quality materially different than our first indications. We are a holding company, and we rely on our subsidiaries for dividends and other payments for funds to meet our obligations. We are principally a holding company with substantially all of our assets relating to operations in China being owned by our subsidiary, FEEB.Consequently, we have no direct operations and are not expected to own a significant amount of assets other than the outstanding capital stock of our subsidiaries, including FEEB, and cash and cash equivalents. Because we conduct our operations through our subsidiaries, if and when we achieve positive cash flow, we will depend on those entities for dividends and other payments to generate the funds necessary to meet our financial obligations and to pay dividends, if any, with respect to our common stock. The jurisdictions of our subsidiaries may impose restrictions on or require government approval of dividends or certain payments by the subsidiaries. All of our subsidiaries will be separate and independent legal entities and will have no legal obligation whatsoever to pay, and may be contractually restricted from paying, any dividends, distributions or other payments to us. We are dependent on our key executives and may not be able to hire and retain key employees to fully implement our business strategy. Our success will depend largely on our senior management, which includes our executive officers. As we grow our business, we must attract, retain and integrate additional experienced managers, geoscientists and engineers in order to successfully operate and grow our businesses. The number of available, qualified personnel in the oil and gas industry to fill these positions may be limited. Our inability to attract, retain and integrate these additional personnel or the loss of the services of any of our senior executives or key employees could delay or prevent us from fully implementing our business strategy and could significantly and negatively affect our business. We are not diversified, and we concentrate on one industry. Our business strategy concentrates on exploration and development of CBM gas in China. There is an inherent risk in not having a diverse base of properties in exploration and development, because we will not have alternate sources of revenue if we are not successful with our current exploration and development activities. As we will invest substantially all of our assets in this market, we may be more affected by any single adverse economic, political or regulatory event than a more diversified entity. Our failure in the exploration and development of our CBM property rights in China would have a material adverse effect on our business. We may have difficulty managing growth in our business. Because of our small size and the relatively large scale of operations required for our business to yield revenue, growth in accordance with our business plan, if achieved, will place a significant strain on our financial, technical, operational and management resources. As we expand our activities and increase the number of projects we are evaluating or in which we participate, there will be substantially more demands on these resources. Further, we may be required to respond to any expansion of our activities in a relatively short period of time in order to meet the demands created by the expansion of these activities, the growth of our business and our drilling objectives. The failure to timely upgrade our technical, administrative, operating and financial control systems or the occurrence of unexpected expansion difficulties, including the recruitment and retention of experienced managers, geoscientists and engineers, could have a material adverse effect on our business, financial condition and results of operations and our ability to timely execute our business plan. If we are unable to implement these actions in a timely manner, our results and the growth of our business may be adversely affected. 24 Table of Contents We may suffer an adverse impact on our reputation and share value as a result of our relationship with CNPC. CNPC, our Chinese partner in the Qinnan PSC, has operations in various countries subject to U.S. export or asset controls.We depend on CNPC, as the holder of the exploration license for CBM gas, to allow us to operate our Qinnan Block.We are aware of certain organizational and investor efforts to persuade PetroChina, the reporting subsidiary of CNPC in the United States, to end its business contacts, direct or indirect, with certain countries, including Iran and Sudan, and that investors have divested PetroChina’s securities because of such ties.Iran and Sudan have been designated by the U.S. as state sponsors of terrorism.To date, we have detected no adverse investor sentiment regarding our contractual relationship with CNPC, no reluctance to invest because of such relationship and no desire or intent to divest our securities because of such relationship.Nevertheless, in light of the aforementioned organizational and investor efforts regarding PetroChina, we may suffer an adverse impact on our reputation and share value as a result of our relationship with CNPC. Risks Relating to Our Operations in China No facilities presently exist to transport or process CBM near our Yunnan Province projects, and, although a pipeline connects to our Shouyang Block, we have limited rights under Chinese law to enforce SPG’s obligations under the Gas Sales Agreement, which governs that pipeline. The marketability of any CBM production depends, in part, upon the availability, proximity and capacity of pipelines, gas gathering systems and processing facilities. We may transport our CBM through pipelines or by compressing or liquefying the CBM for transportation. Pipelines in Shanxi Province.Currently, two national trunklines, one to Beijing and one to Shanghai, traverse China in proximity to our Shanxi Province projects.Additionally, there are two intra-provincial pipelines that pass within 1 to 2 kilometers of our 1H pilot Area.Under the Gas Sales Agreement, SPG has begun to purchase gas from the Shouyang Block after the completion of the pipeline, which runs from the Shanjing II pipeline (that runs from Western China to Beijing) to within 1 kilometer of our initial 1H Pilot Area in our Shouyang Block, and then on to the Taiyuan area.The connecting pipeline is complete, and we have installed an in-field gathering system and compression facilities to increase the gas pressure to the pressure required for delivery.Gas sales began shortly after completion of the gathering system and compression facilities.Although we are express beneficiaries of the Gas Sales Agreement, we may have limited rights under Chinese law to enforce SPG’s obligations under the agreement without the cooperation of CUCBM.We cannot guarantee the volumes of gas that may be sold under the Gas Sales Agreement.Costs associated with the Shouyang PSC as well as proceeds and subsidies from gas sales under the Gas Sales Agreement are allocated between us and CUCBM in accordance with our participating interest.See “Our Holdings in the Shanxi Province of the People’s Republic of China” of Item 1 - Business for a further description of the Shouyang PSC and participating interests in the PSC.There can be no assurance that such government subsidies will continue or that they will be paid in a timely manner upon commencement of gas sales. The exploration period of the Qinnan PSC in Shanxi Province technically expired on June 30, 2009, and we cannot continue our exploration activities in the Qinnan Block without an extension or a new PSC.If we are successful in obtaining an extension of the Qinnan PSC, as to which we are not optimistic, or a recognition by our Chinese counterparty that the period should automatically be extended for some period of time, CNG facilities or pipelines to connect our projects to larger pipelines may need to be built to market any CBM that may be produced.If CUCBM elects a 30% participating interest in our Shouyang and Qinnan PSC, our net development costs and revenues associated with those PSCs would be reduced accordingly.There is no assurance that any of the existing pipelines we might desire to connect to in the future will have sufficient capacity available to meet our requirements or the costs of using such pipelines would be economical for our PSCs.Additionally, there is no assurance that after the expiration of our twenty-year gas sales agreement with SPG we will be able to use its pipeline, or the other existing pipelines on terms acceptable to us or at all, as China does not require that open access to pipeline infrastructure be allowed. 25 Table of Contents Compressed Natural Gas. If we have initial commercial production of CBM from our Qinnan and Yunnan projects, then, prior to the point at which production reaches pipeline quantities, we could potentially begin to market the CBM produced to local markets as CNG.CNG is an alternative to the construction of a pipeline or liquefied natural gas ("LNG") facility and is especially appropriate for early stage gas production where gas volumes are lower.We may determine to pursue CNG facilities in order to earn revenues from any early production of CBM.Production of CNG would require the installation of a CNG facility, which would likely be constructed and paid for by the purchaser of our gas production. Pipelines in Yunnan Province. There are no pipelines in the vicinity of our Yunnan Province projects, and we estimate the initial cost to construct a connecting pipeline and compression facilities from our project to the nearest large city, Kunming, may be in the range of $30 million to $45 million. If CUCBM elects a 40% participating interest in our Yunnan Province project, our costs would be reduced accordingly. Because there is no gas pipeline, CNG facility, liquefied natural gas (“LNG”) plant or other off-take vehicle in near proximity to these wells, our ability to sell CBM produced on these projects to communities outside the general area will be contingent upon a pipeline, CNG or LNG plant being built near the Enhong-Laochang project. It has been reported that CNPC will undertake a pipeline construction project with support from the Yunnan provincial government to extend the Myanmar-China natural gas pipeline to pass through the city of Kunming, then go northward through the city of Zhaotong, and finally connect with major interprovincial pipelines in Sichuan Province.Further, the pipelines are expected to include a branch to connect the city of Kunming to the city of Qujing.We believe that the construction, which would lay pipelines closer to our projects, would help reduce the cost for CBM off-take from our projects and increase our ability to eventually deliver gas to consumers.If CUCBM elects a 40% participating interest in Yunnan Province project, our costs would be reduced accordingly.However, there can be no assurances that this project will be undertaken or completed on a timely basis, if ever.Additionally, there is no assurance that we will be able to use the pipeline on terms acceptable to us or at all, as the PRC does not require that open access to pipeline infrastructure be allowed. Our business depends on transportation and other facilities owned by others. Any limitation in the availability of those facilities would interfere with our ability to market the natural gas we produce. The marketability of our CBM production depends in part on the availability, proximity and capacity of pipeline and other systems owned by third parties. The amount of CBM gas that can be produced and sold is subject to curtailment in certain circumstances, such as pipeline interruptions due to scheduled and unscheduled maintenance, excessive pressure, physical damage to the gathering or transportation system, or lack of contracted capacity on such systems. The curtailments arising from these and similar circumstances may last from a few days to several months. In many cases, we are provided only with limited, if any, notice as to when these circumstances will arise and their duration. In addition, some of our wells are drilled in locations that are not serviced by gathering and transportation pipelines, or the gathering and transportation pipelines in the area may not have sufficient capacity to transport the additional production. As a result, we may not be able to sell the natural gas production from these wells until the necessary gathering and transportation systems are constructed. Any significant curtailment in gathering system or pipeline capacity, or significant delay in the construction of necessary gathering and transportation facilities, would have an adverse effect on our business. Substantially all of our assets and operations are located in China. Substantially all of our assets and operations are located in China. Accordingly, our business is subject to a significant extent, to the economic, political, and legal developments in China. China is a developing country, has only recently begun participating in global trade with its accession to the World Trade Organization, and has only a limited history of trade practices as a nation. We are subject to the laws, rules, regulations, and political authority of the government of China. We may encounter material problems while doing business in China, such as interactions with the Chinese government and uncertain foreign legal precedent pertaining to developing CBM gas and enforcing rights under our PSCs and other agreements governed by Chinese law in China. Risks inherent in international operations also include, but are not limited to, the following: 26 Table of Contents · global economic conditions; · local currency instability; · inflation; · the risk of realizing economic currency exchange losses when transactions are completed in currencies other than U.S. dollars; · the ability to repatriate earnings under existing exchange control laws; and · political unrest. Changes in domestic and foreign import and export laws and tariffs can also materially impact international operations. In addition, foreign operations involve political, as well as economic risks, including: · nationalization; · expropriation; · contract renegotiations; · trade protection; · changes in diplomatic and trade relations between United States and China; · government intervention and price fixing in certain markets; and · changes in laws resulting from governmental changes. Additionally, CUCBM and CNPC are subject to rules and regulations of China and the jurisdiction or influence of other governmental agencies in China that may adversely affect their ability to perform under, or our rights in our PSCs with them. These rules and regulations may affect our rights under our PSCs by potentially limiting, renegotiating or precluding us from exploring and developing the full acreage provided for and may also affect the opportunities and obligations under our PSCs. CUCBM and CNPC could seek, among other things, to increase our expenditures or accelerate our drilling program beyond the minimum contractual requirements under our PSCs. We must comply with certain procedural requirements under our PSCs and with CUCBM in order to obtain the reimbursement of costs incurred under the PSCs. We cannot assure you that we will recover or that CUCBM will approve reimbursement of all costs incurred under the PSCs, which could adversely impact our business, financial conditions and results of operations. In the event of a dispute, we may be subject to the exclusive jurisdiction of foreign courts or may not be successful in subjecting foreign persons to the jurisdiction of courts in the United States. We may also be hindered or prevented from enforcing our rights with respect to a governmental instrumentality because of the doctrine of sovereign immunity. We are exposed to foreign currency risk. In July 2005, the Chinese government began to permit the Chinese Renminbi (“RMB”) to float against the U.S. Dollar. All of our costs to operate our Chinese offices are paid in Chinese RMB. Our exploration costs in China may be incurred, and our revenues may be generated, under contracts denominated in Chinese RMB or U.S. Dollars. If the value of the U.S. Dollar falls in relation to the Chinese RMB, the cost to us of funding our Chinese operations would rise because more U.S. Dollars would be required to fund the same expenditures in RMB. Conversely, if the value of the U.S. Dollar rises in relation to the Chinese RMB, the change in exchange rates would decrease our dollar cost to fund operations in China.Similarly, devaluation of Chinese RMB relative to the U.S. Dollar can reduce the U.S. dollar value of our local cash flow and local net income. 27 Table of Contents To date, we have not engaged in hedging activities to hedge our foreign currency exposure. In the future, we may enter into hedging instruments to manage our foreign currency exchange risk or continue to be subject to exchange rate risk. However, we may not be successful in reducing foreign currency exchange risks, and as a result, we may from time to time experience losses resulting from fluctuations in the value of the Chinese RMB. Inflation may adversely affect our financial condition and results of operations. Although inflation has not materially impacted our operations in the recent past, increased inflation in China or the U.S. could have a negative impact on our operating and general and administrative expenses, as these costs could increase. In recent years, the Company has increased its use of Chinese suppliers, including drilling contractors, that are paid in RMB.In the future, inflation in China may result in higher minimum expenditure requirements under our PSCs if CUCBM adjusts these requirements for inflation. A material increase in these costs as a result of inflation could adversely affect our operations and, if there are material changes in our costs, we may seek to raise more funds earlier than anticipated. We risk the effects of general economic conditions in China. Our present and any future CBM sales could be adversely affected by a sustained economic recession in China. As our operations and end user markets are primarily in China, a sustained economic recession in that country could result in lower demand or lower prices for the natural gas to be produced by us. The recent meltdown of and disruptions in the global financial system may adversely impact China’s growth rates. We will continue to depend on a few customers if we increase our gas production. Although we have begun sales under the Gas Sales Agreement, we are not able to predict exactly when we will recognize significant revenues from our gas production or the volumes of gas that may be sold under that agreement. With respect to the other PSCs and gas sales from the Shouyang PSC in excess of the potential 300,000 cubic meters (10,584,000 cubic feet) per day to be sold under the Gas Sales Agreement, when selling our gas production, there may be only a small number of entities we or our Chinese partner companies can contract with which will purchase any gas we may produce. Losing any such potential contract or client would have a material negative impact on our business. Risks Related to the Oil& Gas Industry The volatility of natural gas and oil prices could harm our business. Our future revenues, profitability and growth as well as the carrying value of our oil and gas properties depend to a large degree on prevailing oil and gas prices. Our ability to borrow additional funds and to obtain additional equity funding on attractive terms also substantially depends upon oil and gas prices. Prices for oil and gas are subject to large fluctuations in response to relatively minor changes in the supply and demand for oil and gas, uncertainties within the market and a variety of other factors beyond our control. These factors include weather conditions in China, the condition of the Chinese economy, the activities of the Organization of Petroleum Exporting Countries, governmental regulation, including deregulation of the natural gas market, political stability in the Middle East and elsewhere, the foreign supply of oil and gas, the price of foreign imports and the availability of alternative fuel sources. Prices for oil and natural gas have been and are likely to remain extremely unstable. The Chinese government has recently adopted a new policy with a view to de-regulating the natural gas market.On December 26, 2011, the National Development and Reform Commissionissued the Notice on the Trial Reform of Natural Gas Pricing Mechanism in Guangdong and Guangxi (the “Notice”) as a first step effort to de-regulate China's gas pricing regime. Under this Notice, Guangdong and Guangxi have been selected to implement the new pricing scheme as a pilot program and if this pilot program works well, it will probably roll out across the country. Pursuant to the Notice, the benchmark price is the ex-factory gas price in the Shanghai market. In calculating the benchmark price, the price of two types of alternative resources oil and LNG is taken into account. The ex-factory gas price to be adopted in Guangdong and Guangxi should be calculated by reference to the Shanghai benchmark price. The Notice sets a ceiling for the ex-factory price for Guangdong and Guangxi, beingRMB2.74 cubic meters (roughly equivalent to US $12.19 McF) in Guangdong and RMB2.57 cubic meters (roughly equivalent to US $11.43 McF) in Guangxi. Under such ceilings,the suppliers and purchasers are free to negotiate and determine the actual 28 Table of Contents purchase price. The Notice further sets out that the ex-factory price for unconventional gas such as shale gas and coal-bed methane will be set according to the market demand. Also in December 2011, the National Development and Reform Commission and the National Resources Bureau jointly issued the Twelfth Five-Year Plan forCoal-Bed Methane Development and Usage, which lays down the Chinese government's focus on the development of coal-bed methane projects in 2015-2020. We may not be able to successfully compete with rival companies. The energy industry is highly competitive in all its phases. Competition is particularly intense with respect to the acquisition of CBM prospects suitable for enhanced production efforts, and the hiring of experienced personnel. Our competitors in CBM acquisition, development, and production include major integrated oil and gas companies in addition to substantial independent energy companies. Many of these competitors possess and employ financial and personnel resources substantially greater than those that are available to us and may be able to pay more for desirable producing properties and prospects and to define, evaluate, bid for, and purchase a greater number of producing properties and prospects than we can. Our financial or personnel resources to generate revenues in the future will depend on our ability to select and acquire suitable producing properties and prospects in competition with these companies. The production and producing life of wells is uncertain and production will decline. If any well becomes commercially productive, it will not be possible to predict the life and production of that well. The actual producing lives could differ from those anticipated. Sufficient CBM may not be produced for us to receive a profit or even to recover our initial investment. In addition, production from our CBM gas wells will decline over time, and does not indicate any consistent level of future production. We may suffer losses or incur liability for events as the operator of a property or as to which we have chosen not to obtain insurance. Our operations are subject to hazards and risks inherent in producing and transporting oil and natural gas, such as fires, natural disasters, explosions, pipeline ruptures, spills, and acts of terrorism, all of which can result in the loss of hydrocarbons, environmental pollution, personal injury claims and other damage to our properties and others. The occurrence of any of these events could result in the following: · Substantial losses due to injury and loss of life; · Severe damage to and destruction of property, natural resources and equipment; · Pollution and other environmental damage; · Clean-up responsibilities; and · Regulatory investigation and penalties and suspension of operations. As protection against operating hazards, we maintain insurance coverage against some, but not all, potential losses. The occurrence of an event that is not covered, or not fully covered, by insurance could have a material adverse effect on our business, financial condition and results of operations. Environmental hazards and liabilities may adversely affect us and result in liability. There are numerous natural hazards involved in the drilling of CBM wells, including unexpected or unusual formations, pressures, and blowouts and involving possible damages to property and third parties, surface damages, bodily injuries, damage to and loss of equipment, reservoir damage and loss of reserves. We could also be liable for environmental damages caused by previous property owners. As a result, substantial liabilities to third parties or governmental entities may be incurred which could have a material adverse effect on our financial condition and results of operations. 29 Table of Contents We maintain insurance coverage for our operations in amounts we deem appropriate, but we do not believe that insurance coverage for environmental damages that occur over time, or complete coverage for sudden and accidental environmental damages, is available at a reasonable cost. Accordingly, we may be subject to liability or may lose the privilege to continue exploration or production activities upon substantial portions of our properties if certain environmental damages occur. The insurance coverage we do maintain may also be insufficient. In that event, our assets would be utilized to pay personal injury and property damage claims and the costs of controlling blowouts or replacing destroyed equipment rather than for additional drilling activities. We face substantial governmental regulation and environmental risks. Our business is subject to various laws and regulations that may be changed from time to time in response to economic or political conditions. Matters subject to regulation include the following: · Discharge permits for drilling operations; · Drilling bonds; · Reports concerning operations; · The spacing of wells; · Unitization and pooling of properties; · Taxation; and · Environmental protection. Regulatory agencies may also impose price controls and limitations on production by restricting the rate of flow of oil and gas wells below actual production capacity in order to conserve oil and gas. We are subject to environmental regulation that can materially and adversely affect the timing and cost of our operations. Our exploration and proposed production activities are subject to certain laws and regulations relating to environmental quality and pollution control. Our operations in China are governed by PSCs and the Shanxi farmout agreements. We are subject to the laws, decrees, regulations and standards on environmental protection and safety promulgated by the Chinese government. Various government laws and regulations concerning the discharge of incidental materials into the environment, the generation, storage, transportation and disposal of waste or otherwise relating to the protection of public health, natural resources, wildlife and the environment, affect our current exploration efforts and future development, processing and production operations and the costs related to them. These regulations require us to obtain environmental permits to conduct seismic acquisition, drilling or construction activities. Such regulations also typically include requirements to develop emergency response plans, waste management plans, environmental plans and spill contingency plans. Existing environmental laws and regulations may be revised or new laws and regulations may be adopted or become applicable to us. Revised or additional laws and regulations that result in increased compliance costs or additional operating restrictions, particularly if those costs are not fully recoverable from insurance or our customers, could have a material adverse effect on our business, financial condition or results of operations. The unavailability or high cost of drilling rigs, equipment, supplies, personnel and oil field services could adversely affect our ability to execute our exploration and exploitation plans on a timely basis and within our budget. Shortages or the high costs of drilling rigs, equipment, supplies or personnel could delay or adversely affect our exploration and development operations, which could have a material adverse effect on our business, financial 30 Table of Contents condition or results of operations. If the unavailability or high cost of rigs, equipment, supplies or personnel were particularly severe in China, we could be materially and adversely affected. Risks Relating to our Securities There are a substantial number of shares of our common stock underlying outstanding warrants and options as well as shares of our common stock that cannot currently be traded without restriction but which may become eligible for trading in the future. We cannot predict the effect future sales of our common stock will have on the market price of our common stock. On March 2, 2012, we had 500 million shares of common stock authorized, of which approximately 344,632,223 million shares of common stock were issued and outstanding. As of March 2, 2012, of the issued and outstanding shares, 7.7 million, or 2.2%, were “restricted stock” subject to resale restrictions. These shares of restricted stock will be available for trading in the future, so long as all the requirements of Rule 144, promulgated under the Securities Act of 1933 are met or if such shares are registered for resale. Additionally, as of March 2, 2012, we had another 33.1 million shares of common stock subject to options and warrants, which may be issued in the future upon exercise of the applicable options and warrants. We cannot predict the effect, if any, that future sales of our common stock will have on the market price of our common stock prevailing from time to time. Sales of substantial amounts of common stock, such as the outstanding securities registered or to be registered on registration statements, or the perception that such sales could occur, may adversely affect prevailing market prices for our common stock. We do not currently intend to pay dividends on our common stock. We have not paid dividends on our common stock, and we currently intend to retain any profits to fund the development and growth of our business. As a result, our board of directors currently does not intend to declare dividends or make any other distributions on our common stock in the foreseeable future. Consequently, it is uncertain when, if ever, we will declare dividends to our common stockholders. Investors in our common stock may not derive any profits from their investment in us for the foreseeable future, other than through any price appreciation of our common stock that may occur. The price of our common stock could be volatile. The market price of our common stock will likely fluctuate significantly in response to the following factors, some of which are beyond our control: · variations in our quarterly operating results; · changes in market valuations of oil and gas companies; · announcements by us of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · failure to extend the terms of our production sharing contracts; · additions or departures of key personnel; · future sales of our common stock; · stock market price and volume fluctuations attributable to inconsistent trading volume levels of our common stock; and · commencement of or involvement in litigation. 31 Table of Contents In addition, the trading volume of our common stock is relatively small, and the market for our common stock may not be able to efficiently accommodate significant trades on any given day. As a result, sizable trades of our common stock may cause volatility in the market price of our common stock to a greater extent than in more actively traded securities. These broad fluctuations may adversely affect the market price of our common stock. Trading in our common stock is limited and sporadic, and a significant market for our common stock may not develop. Our common stock is currently eligible for trading only on the OTC Bulletin Board. While there currently exists a limited and sporadic public trading market for our common stock, the price paid for our common stock and the amount of common stock traded are volatile. We cannot assure or guarantee you that the trading market for our common stock will improve or develop further, and as a result, the liquidity of our common stock may be reduced and you may not recover any of your investment. We may issue additional equity securities without the consent of stockholders. The issuance of any additional equity securities would further dilute our stockholders. Our board of directors has the authority, without further action by the stockholders, to issue up to 500 million shares of preferred stock in one or more series and to designate the rights, preferences, privileges and restrictions of each series. We also have 500 million shares of common stock authorized under our charter documents, of which approximately 344.6 million shares were issued and outstanding as of March 2, 2012. The issuance of preferred stock could have the effect of restricting dividends on the common stock or delaying or preventing our change in control without further action by the stockholders. While we have no present plans to issue any shares of preferred stock, we may need to do so in the future in connection with capital raising transactions. In addition, we may issue additional shares of common stock or other equity securities, including securities convertible into shares of common stock, in connection with capital raising activities. The issuance of additional common stock would also have a dilutive impact on our stockholders’ ownership interest in our company. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Undeveloped Acreage In connection with the Shouyang Modification Agreement (defined below) we have agreed to relinquish 75,736 acres (306.494 km2) of the Shouyang PSC contract area.The following table summarizes the acreage subject to our PSCs in China as of December 31, 2011, as well as the net acreage that will remain available for exploration and production under the PSCs pursuant to our respective participating interest share assuming the 2011 Shouyang PSC Modification Agreement and the 2011 Yunnan PSC Modification Agreement are approved by the MofCom: Acreage Net Gross (1) Far East (2) Chinese Partner Company China: Shouyang Block, Shanxi Province Area A - All other areas Qinnan Block, Shanxi Province (3) 401,100 - 573,000 171,900 - 0 Laochang Area, Yunnan Province 32 Table of Contents (1) Acreage if the PSC amendments for Shouyang and Yunnan receive necessary governmental approvals. (2) The Chinese partner company, CUCBM, has elected to participate at a 30% participating interest share in the 2011 Shouyang PSC Modification Agreement and 40% participating interest share in the 2011 Yunnan PSC Modification Agreement (defined below). (3) Currently, the exploration period has technically expired, and we are pursuing claims that the period has been extended due to force majeure, in accordance with the terms of the PSC.Thus, no modification agreement has been signed with respect to the Qinnan PSC and the Chinese partner company has not elected any participating interest share, however, it is entitled to up to 30%. For further discussion of our interests in these properties, see the discussion of our production sharing contracts and farmout agreements under "Our Holdings in the Shanxi Province of the People's Republic of China" and "Our Holdings in the Yunnan Province of the People's Republic of China" contained in Item 1, Business. Reserves As of December 31, 2011, all of our gas reserves are attributable to properties in China.A summary of our gas reserves as of December 31, 2011 is as follows: Natural Gas Future Net Revenue Gross Reserves (MMscf) Net Reserves (MMscf) 10% Discount ($ million) Proved reserves Developed $ Undeveloped Total proved - December 31, 2011 Probable reserves - December 31, 2011 Possible reserves - December 31, 2011 The gas price used is $6.35/Mcf in accordance with the gas sales agreement dated June 12, 2010 and Chinese government policy.The prices are based on the average price received and US dollar-RMB exchange rate on the first day of each month in 2011. Preparation of Reserves Estimates Internal Controls over Reserve Estimate.Our policies regarding internal controls over reserve estimates require reserves to be in compliance with the SEC definitions and guidance for reserves to be prepared by an independent reservoir engineer.Our reservoir engineer and geologist as well as other technical staff, plus our financial and accounting staff gathered technical information, financial data, ownership interests, production data and other information.This information is reviewed by our Chief Executive Officer and Chief Financial Officer to ensure accuracy and completeness of the data provided to the reservoir engineer. Financial data is obtained from the Company’s accounting records, which are subject to external quarterly reviews, annual audits and their own set of internal controls over financial reporting. All current financial data such as lease operating expenses and production taxes are updated in the reserve database and then analyzed to ensure that they have been entered accurately and that all updates are complete.Once the reserve database has been entirely updated with current information, and all relevant technical support material has been assembled, the Company's independent engineering firm, Resource Investment Strategy Consultants (“RISC”) meets with the Company's technical personnel to review field performance and future development plans.Following these reviews the reserve database and supporting data is furnished to RISC so that they can prepare their independent reserve estimates and final report.Access to the Company’s reserve database is restricted to specific members of the engineering department. 33 Table of Contents Qualifications of Technical Persons and Internal Controls Over Reserves Estimation Process.Our estimated proved reserve information as of December31, 2011 included in this Annual Report on Form 10-K was prepared by our independent petroleum consultant, RISC, in accordance with generally accepted petroleum engineering and evaluation principles and definitions and guidelines established by the SEC. The scope and results of their procedures are summarized in a letter included as an exhibit to this Annual Report on Form 10-K.RISC is a resource industry consulting firm that has provided consulting services to some of the largest energy companies in the world. Reserve Technologies.Proved reserves are those quantities of oil and natural gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations. The term “reasonable certainty” implies a high degree of confidence that the quantities of oil and/or natural gas actually recovered will equal or exceed the estimate. To achieve reasonable certainty, our independent petroleum consultant employed technologies that have been demonstrated to yield results with consistency and repeatability. The technologies and economic data used in the estimation of our proved reserves include, but are not limited to, well logs, geologic maps, seismic data, well test data, production data, historical price and cost information and property ownership interests. The accuracy of the estimates of our reserves is a function of: · the quality and quantity of available data and the engineering and geological interpretation of that data; · estimates regarding the amount and timing of future operating costs, severance taxes, development costs and workovers, all of which may vary considerably from actual results; · the accuracy of various mandated economic assumptions such as the future prices of oil and natural gas; and · the judgment of the persons preparing the estimates. Because these estimates depend on many assumptions, any or all of which may differ substantially from actual results, reserve estimates may be different from the quantities of oil and natural gas that are ultimately recovered. Uncertainties are inherent in estimating quantities of proved reserves, including many factors beyond our control. Reserve engineering is a process of estimating subsurface accumulations of oil and gas that cannot be measured in an exact manner, and the accuracy of any reserve estimate is a function of the quality of available data and its interpretation. As a result, estimates by different engineers often vary, sometimes significantly. In addition to the physical factors such as the results of drilling, testing, and production subsequent to the date of an estimate, economic factors such as changes in commodity prices or development and production expenses, may require revision of such estimates. Accordingly, oil and gas quantities ultimately recovered will vary from reserve estimates. See Part I, Item 1A—"Risk Factors," for a description of some of the risks and uncertainties associated with our business and reserves. All of our oil and natural gas reserves are located in China. We engaged RISC to prepare all of our gas reserve estimates and the estimated future net revenue to be derived from our properties. The independent engineers' estimates were prepared by the use of standard geological and engineering methods generally recognized by the petroleum industry.The reserve estimates represent our net revenue interest in our properties.We selected RISC in part due to the extensive experience in the region. Other Properties Our principal office is located at 363 N. Sam Houston Parkway East, Suite 380, Houston, Texas 77060. The principal office consists of approximately 5,770 square feet under lease at December 31, 2011.We also maintain offices under lease in the following cities of the People's Republic of China:Beijing and Taiyuan. 34 Table of Contents ITEM 3. LEGAL PROCEEDINGS We have no knowledge of any pending or threatened material litigation, settlement of litigation, or other material claim involving us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 35 Table of Contents PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock is not listed for trading on a registered exchange. Shares of our common stock are traded over the counter and quoted on the OTC Bulletin Board under the symbol "FEEC." The OTC Bulletin Board provides information to professional market makers who match sellers with buyers. The high and low bid quotations of our common stock presented below includes intra-day trading prices. These quotations represent inter-dealer prices, without retail mark-up, mark-down, or commissions, and may not represent actual transactions. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On March 2, 2012, we had 344.6 million shares of common stock outstanding and approximately 93 stockholders of record. We currently intend to retain all future earnings to fund the development and growth of our business. We have not paid dividends on our common stock and do not anticipate paying cash dividends in the immediate future. We did not repurchase any of our equity securities in 2011 and have not adopted a stock repurchase program. Stock Performance Graph The following graph compares the performance of the Company's Common Stock with that of the S&P 500 Index and the Dow Jones Oil & Gas Index. The graph sets forth the cumulative total stockholder return, which assumes reinvestment of dividends, of a $100 investment on December 31, 2006 in the Company's Common Stock, the S&P 500 Index and the Dow Jones Oil & Gas Index. 36 Table of Contents CUMULATIVE TOTAL RETURN SUMMARY Far East Energy Corp S&P 500 Index - Total Returns Dow Jones US Oil & Gas Index The information included under this section entitled "Stock Performance Graph" is deemed not to be "soliciting material" or "filed" with the SEC, is not subject to the liabilities of Section 18 of the Exchange Act, and shall not be deemed incorporated by reference into any of the filings previously made or made in the future by our company under the Exchange Act or the Securities Act, except to the extent the Company specifically incorporates any such information into a document that is filed. 37 Table of Contents Issuer Withholdings and Subsequent Cancellations of Equity Securities Column (a) in the tabulation below indicates shares which were withheld by us to satisfy tax withholding obligations that arose upon the vesting of shares of nonvested stock (also commonly referred to as restricted stock) during 2010.Once withheld, these shares were cancelled and removed from the number of outstanding shares.Currently, the Company does not have a share repurchase plan. Period (a) Total Number of Shares Purchased (b) Average Price Paid Per Share (c) Total Number of Shares Purchased as Part of Publicly Announced Plan or Programs (d) Maximum Number of Shares that May Yet Be Purchased Under The Plans or Programs January 2011 $ - - February 2011 - - April 2011 - - Total $ - - 38 Table of Contents ITEM 6. SELECTED FINANCIAL DATA (In Thousands, Except Per Share Data) As of and for the Years Ended December 31, Operating Results Data Operating revenues: Sales of gas $ $
